 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual execution date.As with union-security clauses,' and in deter-mining the adequacy of a contract,' the Board will be governed by thecontents of the contract on its face in determining whether the con-tract constitutes a bar to a representation proceeding.On balance, we are not persuaded to adopt the Intervenor's positionby reason of its argument that, if the contract's effective date wereheld to control, the parties would be deprived of the full 2-year periodof industrial stability.The parties and the employees have the bene-fit of a full 2 years of effective contract coverage.Where the partiesnegotiate a contract for an effective term of 2 or more years, with aretroactive application, the 2-year reasonable period for contract-barpurposes is thereby established in accordance with the terms of theagreement as provided by the parties themselves.We therefore conclude that it would best effectuate the policies ofthe Act to compute the term of a contract for bar purposes from theeffective date of the contract.As the petition was timely filed withinthe period of 60 to 150 days before the end of the second year fromthe effective date of the contract, we find the contract no bar.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within Section 9(b)of the Act : 7 All production and maintenance employees at the Em-ployer's Philadelphia, Pennsylvania, plant, including shipping andreceiving employees and the forklift operator on the night shift, butexcluding office clerical employees, laboratory employees, watchmen,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDDOM took no part in the consideration of the aboveDecision and Direction of Election.6Keystone Coat, Apron,&Towel Supply Company,121 NLRB 880.6 Appalachian Shale ProductsCo., 121 NLRB 1160.7 The parties agree generally to the unit description contained In the contract,except asto the classification of lead men.As no individuals are currently employed In this classi-fication, in accordance with our usual policy, we shall not make any unit determinationwith respect to this category.Marion Mills(Division of Munsingwear,Inc.)andInternationalLadies Garment Workers Union,AFL-CIO.Cases Nos. 10-CA-3008, 10-CA-3280, and 10-RC-3933. July 15, 1959DECISION AND ORDEROn December 31, 1958, Trial Examiner James A. Shaw issued hisIntermediate Report in these cases, finding that the Respondent hadengaged in certain unfair labor practices and recommending that it124 NLRB No. 11. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)57cease and desist therefrom and take certain affirmative action, andthat the election held in Case No. 10-RC-3933 be set aside and a newelection be held, as set forth in the copy of the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended dismissal of these allegations.Thereafter, the Re-spondent, the General Counsel, and the Union filed exceptions to theIntermediate Report with supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions, additions,and modifications noted below.1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8(a) (1) of the Act. In so concluding, we rely uponthe following conduct of the Respondent, acting through Plant Man-ager Nelson and Supervisor Pugh :1 interrogating employees con-cerning their union sympathies, activities, and membership; threaten-ing to move the plant upon the advent of the Union; attributing thediscontinuance of the bloomer line to the "union mess"; promisingbenefits to employees if they would abandon the Union; and announc-ing to employees that there would be no union solicitation in the plantand that employees would be discharged for such activity.'2.For the reasons detailed in the Intermediate Report, the TrialExaminer found that the "bloomer" and "shoulder strap" lines werediscontinued for economic reasons and that employees thereon werenot discriminatorily terminated in violation of Section 8(a) (3) ofthe Act.We agree with these findings.However, the Trial Examiner further found that, by its issuanceof final separation notices to the employees on the aforementionedlines, the Respondent violated Section 8(a) (1) of the Act.We dis-agree with this finding.The bloomer and shoulder strap lines werediscontinued in August 1957. Prior thereto, employees had been laidoff because of slack business and were given a notice of layoff. Therecipient of a notice of layoff is viewed as a temporarily laid-offemployee and, for a period of 3 months following the layoff, is con-sidered as an active applicant for reemployment even without the fil-ing of a job application.An employee who receives a final separationnotice, however, is viewed as a terminated employee and is not con-1In view of our findings herein, we deem it unnecessary to pass on the status of the"teachers"or to decide whether Respondent also violated the Act because of their conduct.2 As is found hereinafter,this rule against union solicitation in the plant,even duringnonworking time, was discriminatorily motivated. 58DECISIONS OF NATIONAL LABOR RELATIONS -BOARDsidered for further work by the Respondent,who hires only from acurrent list of applicants for employment,unless and until he filesan application for work.The Trial Examiner found that the em-ployees in issue were subjected to disparate treatment by the issuanceto them of final separation notices and,influenced by other 8(a) (1)conduct found by him, concluded that the reason for the final separa-tion notices in these cases was to warn other employees"to think itover, so to speak, before joining the Union."While we have adopted the Trial Examiner's findings of 8(a) (1)violations as noted above,we are not persuaded that the final separa-tion notices were motivated as found by the Trial Examiner. Thereare other circumstances to be considered in this connection which,we believe,compel a different result.Thus,it does not appear thatemployees who received noticesof layoffin the past were laid off be-cause of the discontinuance of their jobs;it is therefore inappropriateto compare the treatment accorded the complainants with the actiontaken when employees were laid off during slack periods.Also, ofthe 11 employees on the bloomer and shoulder strap lines at the timeof the discontinuance of those lines, only 4 are shown to have beenunion adherents to the Respondent's knowledge before their layoff.Further, at the times these lines were discontinued,other employeeswere in the process of being laid off,a substantial number of em-ployees were in layoff status,and employees on Respondent's payrollwere working on a part-time basis.In addition,a representationpetition had been filed by the Union,and the Respondent,intendingto agree to an election,'decided to utilize the final separation notices,as a notification to the employees whose jobs were discontinued andfor whom it believed there was no foreseeable prospect of reemploy-ment 4 that their separations were permanent.The Respondent in-tended thereby to avoid questions concerning the voting eligibility ofthose employees from arising at the election.Under all the circumstances,particularly the fact, as found by theTrial Examiner, that the employees on the bloomer and shoulderstrap lines were separated because of the discontinuance of their jobsfor economic reasons, we find that the separation notices issued tothem were not discriminatorily motivated in violationof the Acts3.Nor do we agree with the Trial Examiner that the Respondentissued final separation notices to Complainants Christine Clark, EvieWarren, and Joyce Parr in violation of Section 8(a) (3) of the Act.s Respondentagreed tothe election later in the month.E It was notuntil sometime inNovemberthat Respondent began hiring again.eWe also rejectGeneral Counsel's contention in his exceptions that Respondent dis-criminatorilyfailed to recall thesecomplainantsfollowingthe representation election onSeptember6,1957.Apartfrom the absence of knowledge by Respondent of the unionactivityofmost of the complainants as noted above,the record does not establish thatany of them was a job applicant at a time when a job she could fill was available,follow-ing the resumption of hiring in November. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)59As found by the Trial Examiner, both Clark and Warren were laidoff on June 18, 1957, for economic reasons. On about August 8, whenthe final separation notices were issued to other complainants herein,Clark and Warren each received one so that, the Respondent testified,their status would also not be confused at election time. The Trial Ex-aminer found that they were thereby "effectively discharged" becauseof union activities.However, as of August 8, as already noted, manyemployees were in layoff status, additional employees were being laidoff,and a short workweek was in effect for employees on the job.Whether Clark, Warren, or any of the other employees similarlysituated would return to work for the Respondent depended, at theleast, upon a change for the better in business conditions.And thereisno indication in the record that as of August 8, after almost2 months of layoff, Clark or Warren had any reasonable expectancyof further employment within the foreseeable future. It is againstthis backdrop that we must weigh the position of the Respondent thatitviewed these two employees, like the others above-mentioned, aspermanently separated when it issued final separation notices to themand that the reason for the notices, which merely "affirmed or con-firmed" an existing fact, was to clarify the status of the employees forelection purposes.Considering the evidence in this posture, we arenot satisfied that the General Counsel has met his burden of provingby a preponderance of the evidence that Clark and Warren werediscriminatorily terminated.Parr was laid off on August 8, 1957, and was issued a final separa-tion notice which the Trial Examiner finds also "effectively dis-charged" her because of her union activities.However, the onlyunion activity by Parr disclosed by the record was her signing of aunion card sometime in May 1957. And there is no evidence fromwhich we can infer that Respondent was aware of this fact. Absentevidence of Respondent's knowledge of Parr's union adherence, weare unable to find that she was discharged for that reason.64.The Trial Examiner found that the "5909 slip line" was dis-continued for discriminatory reasons in violation of Section 8 (a) (1)of the Act, and that Complainants Berryhill and Roberts werethereby terminated in violation of Section 8(a) (3) of the Act.Wedo not agree with these findings.The 5909 slip line was also discontinued in August 1957.Of the15 to 20 employees on the line at the time of its discontinuance,2,Berryhill and Roberts, are complainants.Our disagreement withthe Trial Examiner here is based on uncontradicted evidence, not re-ported in the Intermediate Report, which establishes that in AprilorMay 1957,beforeany union activity known to Respondent, theRespondent decided to produce the 5909 slip at its Hamilton plant.OUnion News Company,112 NLRB 420, 423. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause that plant was not ready for production of this slip, itsproduction was started at the instant plant herein involved and thentransferred to Hamilton when that plant was ready to produce theslip, whichwas inAugust 1957. In the circumstances, we find no vio-lation because of the discontinuance of the 5909 line or because of theresulting loss of employment by Berryhill and Roberts.5.The Trial Examiner has recommended that the election held inCase No. 10-RC-3933 on September 6, 1957, pursuant to stipulationfor certification upon consent election entered into on August 23,1957, be set aside.We agree.Objection 1 filed by the Union in the representation case chargedthe Respondent with "Imposing an illegal no-solicitation rule, specifi-cally forbidding solicitation on behalf of the union on companyproperty during non-working time." In this connection, the recordshows that, beginning on July 15 and continuing into August 1957,Nelson told employees, in groups and individually, that there was tobe no union solicitation in the plant and that employees would bedischarged for such activity.This prohibition against union solicita-tion alone, on nonworking as well as working time, was timed tocoincide with the Union's organizational campaign and was not re-voked during the critical period of the representationcase.'In thesecircumstances, and considering the 8 (a) (1) violations by the Re-spondent found above, we conclude that, during the critical periodbefore the election, the Respondent maintained a rule against unionsolicitation during nonworking time which was discriminatorily moti-vated and that this unlawful rule against employee organizationalactivity 8 interfered with the election.Although more than a yearhas elapsed since that election, we believe it will effectuate the policiesof the Act to set it aside and direct that a new election be held.'Weshall so order.'°ORDER.Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that 'the Respondent, Marion Mills(Division of Munsingwear, Inc.), its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating its employees regarding their union interest,7Namely, the period between the execution of the stipulation for certification uponconsent election and the election itself. See F.W. Woolworth Company,109 NLRB 1446.8SeeTime-O-Matic, Inc.v.N.L.R.B.,264 F.2d 96(C.A.7).9Linn Mills Company,116 NLRB 96;Carter-Lee Lumber Company,119 NLRB 1374.10We are convinced that the unfair labor practices committed by the Respondent arepotentially related to other unfair labor practices proscribed by the Act,and that thedanger of their commission in the future is to be anticipated from the Respondent'sconduct in the past.The preventive purpose of the Act will be thwarted unless ourorder is coextensive with the threat. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)61sympathies, activities, and membership in a manner constituting inter-ference, restraint, or coercion, in violation of Section 8 (a) (1) ofthe Act.(b)Threatening employees with loss of employment because oftheir adherence to the Union.(c)Promising economic benefits to employees who abandon theUnion.(d)Refusing to permit any employee, or in any other mannerdenying him the right, to engage in union solicitation or discussionon company property during nonworking hours.(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the aforesaid or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any andall such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Guin, Alabama, copies of the notice at-tached hereto marked "Appendix A." 11 Copies of such notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the aforementioned Regional Director for the TenthRegion in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FuRTJ-ER ORDERED that the election in Case No. 10-RC-3933 onSeptember 6, 1957, be, and it hereby is, set aside, and that Case No.10-RC-3933 be remanded to the aforementioned Regional Directorfor the Tenth Region for the purpose of conducting a new electionat such time as he deems that circumstances permit the free choice ofa bargaining representative.12In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."12The new election shall be conducted among the production and maintenance employeesemployed by the Employer at its Guin, Alabama, plant, excluding all office clerical em-ployees, professional employees, guards, and supervisors as defined in the Act, who areemployed during the payroll period immediately preceding the date of the issuance ofnotice of election. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be,and it hereby is, dis-missed insofar as it alleges unfair labor practices not found to havebeen committed herein.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees regarding their unioninterest, sympathies, activities, and membership in a manner con-stituting interference, restraint, or coercion, in violation of Sec-tion 8(a) (1) of the Act.WE WILL NOT threaten our employees with loss of employmentbecause of their adherence to the Union.WE WILL NOT promise economic benefits to employees whoabandon the Union.WE WILL NOT refuse to permit any employee, or in any othermanner deny an employee the right, to engage in union solicita-tion or discussion on company property during nonworkinghours.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join the aforesaidor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a, condi-tion of employment, as authorized in Section 8 (a) (3) of theAct.All employees are free to become, remain, or refrain from becomingor remaining members of International Ladies' Garment Workers'Union, AFL-CIO, or any labor organization.MARION MILLS (DIvISION OFMUNSINGWEAR, INC.),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE63Upon a charge duly filed by International Ladies' Garment Workers' Union,AFL-CIO, herein called the Union, the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel and the Board, bythe Regional Director of the Tenth Region (Atlanta, Georgia), issued a complaintand notice of hearing in Case No. 10-CA-3008, dated February 13, 1958, allegingtherein thatMarion Mills (Division of Munsingwear, Inc.), herein called the Re-spondent, had engaged in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.A copy of the charge and notice of hearing were duly served upon the Respond-ent and the Union.On February 21, 1958, the Respondent filed its answer to the complaint in whichitdenied the commission of any of the alleged unfair labor practices. Simultane-ously the Respondent also filed a motion for clarification and more definitestatement.Thereafter on February 25, 1958, counsel for the General Counsel responded tothe Respondent's motion in part and recommended that in all other respects it bedenied.On the same date the Regional Director submitted the Respondent's motionand the response thereto to the Chief Trial Examiner of the Board for final disposi-tion in accordance with Section 102.25 of the Board's Rules and Regulations.Thereafter on February 27, Trial Examiner Sidney Lindner, to whom the motionhad been assigned for consideration, issued an order denying the Respondent'smotion.On February 27, 1958, the Regional Director issued an order consolidating thecomplaint in Case No. 10-CA-3008 with Case No. 10-RC-3933, and a notice ofhearing thereon.Copies thereof were duly served on the Respondent and theUnion.For convenience the above consolidated cases will be discussed below.On February 4, 1958, the Union filed a second charge against the Respondent,which the Regional Director designated as Case No. 10-CA-3220. Thereafter onApril 29, 1958, the Regional Director issued an order consolidating Cases Nos.10-CA-3008, 10-CA-3220, and 10-RC-3933, a complaint in Case No. 10-CA-3220, and a notice of hearing of the consolidated cases, all of which will bethoroughly discussed below.Copies of the order consolidating cases, complaint in Case No. 10-CA-3220, andnotice of hearing were duly served upon the Respondent and the Union.On April 30, 1958, the Respondent filed its answer to the complaint in Case No.10-CA-3220 in which it denied the commission of any of the alleged unfair laborpractices.Specifically, the consolidated complaint 1 alleged (in Case No. 10-CA-3008) insubstance, that the Respondent (1) on or about August 2, 1957, discharged andthereafter failed and refused to reinstate its employee William Kirk Cantrell, be-cause of his membership in, and activities on behalf of, the Union; (2) on or aboutAugust 8, 1957, laid off, terminated, and thereafter failed and refused to re-instate the following employees, Melva Lou Akers, Autie Franks, Florence Humbers,AdellMay, Willie D. Morrow, Evelyn K. Sandlin, and Mae Nell Stephens, be-cause of their membership in and activities on behalf of the Union; (3) on orabout August 23, 1957, laid off and terminated its employees, Catherine EadsandWilla Dean Ballard for the same reasons as set forth immediately above;on or about August 8, 1957, terminated the employment of the following em-ployees,WillieHelen Berryhill, Christine Clark, Myrtle Moore, Joyce Parr, Imo-gene Pugh, Willamae Roberts, and Evie Warren for the same reasons as setforth in (1) and (2) above; (4) on or about August 21, 1957, laid off and subse-quently provided less employment to Florence Caudle and Jo Nell Warren for thesame reasons as set forth in (1) and (2) above; (5) by the following named super-visors and agents on or about various dates during the months of June, July, andAugust 1957, interrogated its employees concerning their union membership, activi-ties and desires, Arthur Nelson, plant manager, and Nettie Pugh, supervisor; (6) on'All persons named in the consolidated complaint were employed at the Respondent'splant inGuin, Alabama. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDor about July 31, 1957, by its plant manager, Nelson, promised its employees eco-nomic benefits if they would abandon their membership in, and activities on behalfof, the Union; (7) on or about July 16, 1957, by its plant manager, Nelson, an-nounced to some employees that solicitation on behalf of the Union, and distribu-tion of literature favorable to the Union, would not be permitted on company timeand/or property; and (8) that the acts described above constitute unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Act.The consolidated complaint further alleges (in Case No. 10-CA-3220) in sub-stance, that the Respondent (1) during and about the month of October 1957, re-duced and curtailed the employment of Nell Green, an employee, at its Guin plant;(2) on or about January 8, 1958, discharged and thereafter failed and refused toreinstate the said Nell Green; (3) since on or about September 21, 1957, failedand refused to reemploy its employee, Sue Seaborn, at its Guin plant; (4) on orabout August 21, 1957, by its plant manager, Arthur Nelson, interrogated its em-ployee, Nell Green, concerning the membership in, and activities on behalf of, theUnion of herself and of other employees, and solicited said employee to spy uponunion meetings and report such activities to the Respondent; and (5) that the actsdescribed above constituted unfair labor practices within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the Act.As indicated above, notice of hearing in Case No. 10-RC-3933 was consolidatedwith Cases Nos. 10-CA-3008 and 10-CA-3220. Briefly stated, Case No. 10-RC-3933 concerns objections to an election conducted by the Board amongst the Re-spondent's employees on September 6, 1958, which the Union lost.Thereafter theUnion filed timely objections to the election with the Regional Director of theTenth Region (Atlanta, Georgia).On January 27, 1958, the Regional Directorissued his report on objections to election, to the Board in Washington, D.C., andrecommended ". . . that objections 1 and 2 raise material and substantial issues offact and that the Board direct a hearing thereon."On February 19, 1958, the Board issued an order directing hearing in Case No.10-RC-3933 ". . . to resolve the issues raised by objections 1 and 2, and that suchhearing may be consolidated with a hearing on the complaint issued in Case No.10-CA-3008. . . ."Pursuant to due notice, a hearing was held on May 13, 14, 15, and 16, 1958, atGuin, Alabama, before the duly designated Trial Examiner.The General Counsel,Respondent, and the Union were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, to introduce pertinent evidence, toargue orally at the conclusion of the taking of the evidence and to file briefs wasafforded all parties.Well-considered briefs were filed with the Trial Examiner bycounsel for the General Counsel and the Respondent on or about July 10, 1958.They have been carefully considered by the Trial Examiner.After the close ofthe hearing, the General Counsel, at the request of the Trial Examiner, filed thefollowing stipulation: 2STIPULATIONIT IS HEREBY stipulated and agreed by and between M. A. Prowell, CounselforMarion Mills (Division of Munsingwear, Inc.), Respondent; Robert Cohn,Counsel for International Ladies' Garment Workers' Union, AFL-CIO, charg-ing party, and Louis Lipsitz, Counsel for the General Counsel of the NationalLabor Relations Board, Tenth Region, that:Upon an Order Directing Hearing by the National Labor Relations Board inCase No. 10-RC-3933, dated February 19, 1958, and identified in these pro-ceedings as General Counsel Exhibit 1(1) and upon Order Consolidating Casesand Notice of Hearing, dated February 27, 1958, and identified as GeneralCounsel Exhibit 1(m) in these proceedings, a consolidated hearing in the abovecaptioned cases was conducted before a duly designated Trial Examiner of theNational Labor Relations Board on May 13, 14, 15 and 16, 1958, at Guin,Alabama.The parties further stipulate that the exhibits, formal papers, orders, anddirectives issued in Case No. 10-RC-3933 are part of the official record in theconsolidated cases and also stipulate that the Regional Director's Report onObjections to Election dated January 27, 1958 and duly served upon the parties9The stipulation refers to the Trial Examiner as "James H. Shaw." It is herebycorrected to read "James A. Shaw." MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)to this proceeding, shall be submitted to Trial Examiner James H. Shaw, whoheard these consolidated cases and shall be designated as General Counsel.Exhibit 1(L)1 and shall be so received in evidence.Dated 8-4-58(S)M. A. Prowell,M. A. PROWELL,Counsel forMarionMills (Division of Munsingwear, Inc.).Dated 8-4-58(S)Robert Cohn,ROBERT COHN,Counsel for InternationalLadies' Garment Workers Union, AFL-CIO.Dated(S)Louis Lipsitz,Louis LIPSITZ,Counsel for the GeneralCounsel,NationalLaborRelationsBoard, Tenth Region.The above stipulation is hereby approved and made a part of the record herein..The exhibits,formal papers,orders, and directives in Case No.10-RC-3933 at-tached to the aforesaid stipulation are hereby marked for identification as GeneralCounsel'sExhibitNo. 1(L)1and received in evidence by the Trial Examiner.At the close of his case-in-chief the General Counsel moved to dismiss the com-plaint as to the following employees named in paragraph 8 of Case No.10-CA-3008:MyrtleMoore and Imogene Pugh.The motion was granted by the TrialExaminer.At the same time counsel for the Respondent moved to dismiss certainallegations in the consolidated complaints.The motions were denied by the TrialExaminer without prejudice to their renewal at the close of the hearing.At the close of the hearing counsel for the Respondent,in effect, moved to dis-miss the complaints.Ruling thereon was reserved by the Trial Examiner.The.motions are hereby denied in part and granted in part as will be shown in detail,below.Upon the entire record in the case, and from his observation of the witnesses—the Trial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSThe complaints allege, the answers admit, and the Trial Examiner finds that theRespondent,Marion Mills (Division of Munsingwear, Inc.), is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The record shows that the Respondent is now and has been at all times material'herein a Delaware corporation with a plant located at Guin, Alabama, herein calledthe Guin plant, where it is engaged in the manufacture and sale of lingerie.Respondent at the Guin plant, during the past calendar year, which period is.representative of all times material herein, manufactured, sold, and shipped finishedproducts valued in excess of $100,000 directly to customers located outside the:State of Alabama.The Respondent's business at its Guin plant will be discussed in detail below.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answers admit,and the Trial Examiner finds thatInternational Ladies' GarmentWorkers' Union, AFL-CIO,isa labor organization.within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBefore we get into the controversial issues involved herein the Trial Examinerfeels that it would be well to set forth a brief resume of the Respondent's opera-tions at times material herein.As indicated above, the Respondent, Marion Mills, is a division of Munsingwear,Inc., a Delaware corporation, with its principal office and place of business inMinneapolis, Minnesota. It is engaged in the manufacture of men's, boys', women's,and girls' undergarments.From what the Trial Examiner gleans from the record,525543-60-vol. 1246 66DECISIONSOF NATIONALLABOR RELATIONS BOARDprimarily from the testimony of Howard Sembla, production manager for theWomen's and Girls' Division, the Respondent's main plant is located in Minneapolis,where it has two production units, one manufactures men's wear, and the otherknown as Department 521, of which more anon, manufactures women's wear. Inaddition, it operates two other plants in Minnesota, one at Montgomery and theother at Little Falls.Italso operates plants in Ashland,Wisconsin;Hominy,Oklahoma; Hamilton, Alabama; and Guin, Alabama, the plant involved in theinstant case.The record further shows that the Respondent's employees at the Minneapolisplant are represented by the Textile Workers Union of America, AFL-CIO, andat its Hominy, Oklahoma, plant, by the Charging Union herein.As the Trial Examiner interprets the record, the Respondent opened its Guinplant either in 1951 or 1952.The parties stipulated at the hearing herein that asof September 6, 1957, there were 151 persons employed at its Guin plant, 146 fe-males and 5 males.The record further shows that at all times material herein,Arthur Nelson was the plant manager, and that under his direct supervision werethe following employees: Netta Pugh, a supervisor, and a group of employees classi-fied as "teachers," of whom more anon.Nelson's immediate superior was Howard Sembla, production manager for theWomen's and Girls' Division, whose headquarters, as indicated above, are inMinneapolis, Minnesota. Since Sembla testified at the hearing herein regarding theRespondent's overall managerial "set-up," his testimony will be reviewed in detailbelow, in the section of this report concerning discontinuance of the bloomer lineat the Guin plant.The record shows that the work in the Guin plant is officially divided into depart-ments, such as the cutting department, pants sewers, ballyhoo line, folders, slipsewers, and 5901 sewers.However, at the hearing, the witnesses referred to theirparticular departments, as "the panty line; the bloomer line; the slip line"; and soon.The Trial Examiner will confine himself to the language used by them in theirtestimony, because he considers it not only descriptive of their work, but muchmore interesting than technical terminology.Insofar as theissues herein 3are concerned, the Union started its organizationalcampaign amongst the Respondent's employees sometime in March 1957.Therecord shows that the first notice that the Respondent had of the Union's organiza-tional efforts amongst its employees was sometime around the middle of June 1957.According to custom, the plant was closed for vacation of the employees fromJuly 1 to 15, 1957.On the morning of July 15, the plant reopened, and the employees reported forwork at their usual time, 7 a.m.The record shows that from there on until theBoard election, September 6, 1957, the Union engaged in an intensive organiza-tional drive amongst the Respondent's employees.William Von Back, a stafforganizer for the Union, was in active charge of the campaign.As indicated above, the employees reported for work on the morning of July 15,1957.Before checking in for work, a group of the employees who were unionadherents got together outside the plant and organized a "committee" for the pur-pose of calling on Plant Manager Nelson and to notify him that they intended toorganize the employees.Evelyn K. Sandlin, an employee on the "bloomer" line,was selected as "spokesman" for the group. Shortly thereafter, the group went intothe plant and called upon Nelson. Though there are several versions in the recordas to what transpired at that time, the Trial Examiner feels that Sandlin's versionshould be credited and set forth herein. It follows below.Q.What, if anything, occurred on the morning of July 15, 1957?Willyou please relate?A. Yes, sir. It was about 18 of us, a union committee, went in and toldMr. Nelson, Art Nelson, that we were-I was spokesman for the committee,and we told him, on inside the plant door-and I told him that we was theunion committee and our purpose was to help organize a union.And he said,"Organize?"And I said, "Yes, sir, help organize."And I said, went on andsaid we had taken an active part in the plant and planned to do so in thefuture.TRIAL EXAMINER: You are talking a little bit too fast, I think. It is awfulhard to hear you.A. And he said we could not do it on company property.3 See Board Case No. 10-CA-1517, referred to at the hearingherein by counsel for theRespondent and in his brief filed with the TrialExaminer.This case was unpublishedand the Intermediate Report of it was issued on October16, 1953. MARION MILLS(DIVISIONOF MUNSINGWEAR, INC.)67Thereafter the employees had other meetings with Nelson either collectively orin personal interviews with him in his office about the Union and their activities onitsbehalf.Since the testimony goes to several of the issues involved herein, theTrial Examiner will not discuss it in this section of the report, but will consider ithereinafter when and where he deems it necessary to do so.In furtherance of its campaign, the Union held meetings at the home of its mem-bers, and at public places such as the miners' hall in Boston, Alabama. In addi-tion, it held an automobile parade consisting of about 20 cars, which contained25 persons, on Saturday, August 3, 1957. It started out from the miners' hall inBoston, and then drove over to Winfield, Alabama, and from there to Guin.Whileparading through Guin, it went by the plant, where several of the participants (whotestified at the hearing herein) saw Nelson standing in the doorway.From Guinthe parade continued on to Hamilton, Alabama.In addition to the foregoing, the Union had handbills printed from time to timewhich were passed out by its adherents in and near the plant. One of its handbillshad the names of the "Organizational Committee" printed on it. Since this par-ticular handbill plays an important part in the Trial Examiner's ultimate findingsof some of the issues herein, it is set forth below:IMPORTANT NOTICEEMPLOYEES OF MUNSINGWEARGUIN, ALABAMAYour Organizational Committee will hold a meeting of all employeeseligible for Union membership:DATE: Wednesday, July 31, 1957PLACE: Miners'Hall, Boston,AlabamaTIME: 7:00 P. M.This willbe a very important meeting for all of us.Please makeevery effortto attend.ORGANIZATIONAL COMMITTEE OF MUNSINGWEAR, GUIN, ALA.InternationalLadies Garment Workers Union, AFL-CIOCommittee Members:Evelyn Sand] inHelen BerryhillKirk CantrellEdra Nell TownleyFlorene CaudleEtma MarkumEvie WarrenAudie PhillipsTootsie WarrenRuby PhillipsMyrtle MooreDorothy MorrowChristine ClarkSarah Gray WilsonRuby DickinsonIcie Banks EstesCatherine EadsMarie PollardOn August 2, 1957, the Union filed a petition for certification of representatives,Case No. 10-RC-3922.Thereafter on August 23, 1957, the Union and the Re-spondent entered into a stipulation for certification upon consent election.Whattranspired thereafter and immediately preceding the date of the election, Septem-ber 6, 1957, is the predicate for the hearing herein on objections to the election,which as noted above was consolidated with Cases Nos. 10-CA-3008 and10-CA-3220.Since the evidence herein regarding the objections to the election is so closelyinterwoven with that concerning other issues, the Trial Examiner will not attemptto segregate it and treat it as a separate and distinct issue insofar as the testimonyof the witnesses who appeared and testified at the hearing is concerned.He will, ofcourse,make separate and distinct findings and recommendations in accordancewith the Board's order directing hearing thereon.Here, as in many cases that have come before the Trial Examiner over the years,we are faced with issues of the credibility of the witnesses who testified at thehearing herein.The resolution of the credibility of witnesses is always a difficultand thankless task.But resolved they must be.This the Trial Examiner shall doafter careful consideration of each issue in the light of the record considered as awhole, and let the chips fall where they may.After long and careful consideration, the Trial Examiner has decided to dealwith the allegations in the complaint paragraph by paragraph for reasons whichwill be apparent below. 68DECISIONSOF NATIONAL -LABOR RELATIONS BOARDB. The alleged violations of Section 8(a) (3) of the Act1.The alleged discriminatory discharge of William Kirk CantrellCantrellwas discharged by the Respondent on August 2, 1957, allegedly forcause.In the final separation notice which it mailed to Cantrell from its Minne-apolis office, it gave the following reason for its action:you are hereby notified that your employment with this Company willend on (effective date)August 2,1957. . . . Company Reasons.neg-ligently causing Co. material to be thrown out as waste, improper performanceof duties and failure to protect Company property.Cantrell was hired by the Respondent on December 1, 1952, as a maintenanceman.As such, he took care of the usual janitor work around the plant, such as.sweeping the floors, cleanup work, mowing the lawn, loading and unloading trucks,and looking after the engineroom.His starting pay was 75 cents per hour, whichwas gradually increased to $1.15.Later on his hourly rate was increased to $1.30per hour, in conformity with new provisions in the Federal minimum wage law,where it remained until his discharge on August 2, 1957.After he had been on thejob for about 3 years, he was given a helper, Paul Dudley, who worked with himup until around the middle of June 1957.After Dudley was hired, Cantrell's work-ing hours were from 11 a.m. to 8 p.m. He carried a key to the plant from the dayhe was ".`hired to the day"' he ". . . was fired."Insofar as the issues herein are concerned, one of Cantrell's principal duties wasto sweep up the floors. By the very nature of the materials used by the employees.in their work, pieces of cloth were constantly discarded as "scrap" and eitherthrown on the floor or into boxes near their working places. It was Cantrell's jobto keep the aisles clean.The record shows that the "scrap" consisted of all kindsand sizes of materials from pieces of substandard fabrics to strips of lace, some atleast 26 inches in length.The lace and other fabrics such as nylon and the like,were issued to the employees in rolls varying in width and diameter, as well as incost.That the waste of these materials was of concern to the Respondent is evi-denced by uncontradicted testimony in the record that Nelson issued orders to thegirlswho used the materials, that strips of lace and the like that could not be usedon the particular garment they were working on at the time be placed in boxes foruse elsewhere.The Respondent contends,inter alia,thatoneof the primary reasons 4 for itsdischarge of Cantrell was because he not only swept up the scrap that was on thefloor but unused rolls of fabrics as well, and threw the entire lot into trash basketswhich were later dumped into trucks and carted away to the town dump, by thelocal garbage collectors.According to Plant Manager Nelson, the events leading up to Cantrell's dischargewere as follows:On August 1, 1957, Netta Pugh, a supervisor, told Nelson that it had been re-ported to her that Cantrell had some rolls of new material in one of the trashbaskets.What transpired thereafter is best told in Nelson's own words.An ex-cerpt from his testimony is set forth below:Q. And after you had that conversation, then what did you do?A. I went out to the plant, and Mr. Cantrell was pushing a big box which hecollected rubbish from around the plant. It's on a four-wheel truck.He waspushing that up to the back door.The city rubbish man was there at thattime, and his helpers were emptying other rubbish boxes into the city rubbishtruck.Just as I got to the back door, they took ahold of this box thatMr. Cantrell had just pushed up there and were going to empty it into thetruck when I stopped them. I said, "I want this box emptied by hand pieceby piece because I want to see what's in it." So the men started doing that,and I found in that box four rolls of valuable trim material.According to Cantrell, there were trash boxes "all over the place and scrap ofall kinds on the floor." It was his custom to sweep up the floor and to dump theboxes of scrap which were near the machines into a large box which he wheeled upand down the aisles of the plant.As soon as a large box was filled, he wouldwheel it out to the loading platform and set it aside for the trash collectors to pickup later in the day.He would then put an empty box on the handtruck and goback to clean up the remaining trash.The daily accumulation varied from 5 to'For the other reasons, seeinfra. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)6910 large boxes, all of which were dumped into garbage trucks operated by thetown of Guin.Marvin McKay, superintendent of streets,was incharge of thetruck and crew that. picked up the trash at the plant.Cantrell testified that he had never been instructed to check the boxes of trashfor usable materials of any kind except thaton one occasionNelson instructed himto salvage what he considered to be usable pieces of lace.He and his helper,Dudley, did so for a time and the lace they salvaged was sent toMinneapolis. Itwas later returned, and Nelson told him to burn it, which he did.Cantrell was present when Nelson searched the trash boxes on August 1, 1957.He testified that he had never seen Nelson do this before, and didn't know whatwas going on," untilNelson told him after the trucks had left.His versionof the incident is best told in his own words:Q.Will you relate what occurred on that day or the previous day that was,out of the ordinaryin connectionwith your duties?A.Well, the day before that I was terminated Mr. Nelson was at the backdoor and had the trash haulers-I found out later that he was having thetrash haulersMr. PROWELL: Justa minute.Mr. Examiner, I want to object to what hefound out later.That is obviously hearsay, from somewhere.The WITNESS: They was having them to have to load the trash out of the:boxes by hand that day.TRIAL EXAMINER: All we want you to relate is what you saw.The WITNESS: Well, I saw this.TRIAL EXAMINER: Okay. That's fine.The WITNESS: And he never did this before, so I didn't know whatwas goingWell, it was that afternoon or the next day, I don't recall exactly, but afterthe truck left, hecame to me inthe plant and stated that he had been informedthat there werewhole bundles of lace goingout theplantin the trashstill incellophanebags.And he stated that I was the one that was throwing it inthere, "nobody but you," he said.Well, I put nothing in these boxes. I onlyemptied it.Q. (By Mr. Lipsitz.)Had youever seenany lace of any kind or any wasteor any fabric in cellophane bags that was in the trash?A. No, sir.Q. And when he made thestatementto you, what was your reply, ifanything?A. I didn't make any reply.In passing,the Trial Examiner desires to point out that Cantrell's testimony asto when he saw Nelson going through the trash boxes is most confusing, particu-larly as to the date.After careful consideration, the Trial Examiner is convincedand finds that Nelson first checked the trash boxes on August 1, and dischargedCantrell the next day, August 2, 1957.He predicates his finding on the recordconsidered as a whole, particularly the testimony of Cantrell, Nelson, and MarvinMcKay, of whom more anon.As indicated above, Nelson found four rolls of trim material in one of the trashboxes.He took the rolls and showed them to his superior, Howard Sembla, whowas visiting the Guin plant at the time.He informed Sembla of the circumstancesunder which he had found the rolls.They discussed the matter at length andSembla requested him to check with McKay, the town's rubbish man, and ascertainwhether or not he had in the past seen similar rolls of materials in the trash hehad carted away from the Respondent's plant to the town dump.Nelson further testified that he got in touch with McKay the next day, August 2,1957, and asked him to show him ". . . any materials that he had salvaged fromour so-called rubbish that had been thrown out from the plant." 5McKay took himup to his house and showed him two cartons of materials that he had salvagedfrom trash he had carted away from the Respondent's plant, and told him that hehad in the past salvaged rolls of material from the trash similar to those foundtherein on August 1, 1957.After his interview with McKay, Nelson returned to the plant.What transpiredthereafter is likewise best told in his own words:Q. And what happened then with respect to Mr. Cantrell?A. It was very close to quitting time and it was on Friday. So I had topass out the pay checks, and I always passed thoseout inthe cafeteria.The5 Quoted portion from Nelson's testimony. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDgirls line up and get their checks.Mr. Cantrell came in to get his check.I told him to go in the office and sit down and wait for me, which he did.I had previously prepared a final termination and had it laying on my desk..After I paid off all the other employes, I asked Netta Pugh to wait, to go inthe office with me.And when I went in the office Mr. Cantrell was sittingthere.I told him that due to his carelessness causing valuable materials to bethrown out that I was terminating him.Cantrell's version of the events leading up to his discharge on August 2, 1957, issomewhat confusing.As the Trial Examiner interprets his testimony, he paid littleattention to what was in the trash baskets he picked up at the working places of theemployees or in the materials he swept up from around their machines and in theaisles, for the reason he had never been instructed to do so, except to the extentnoted above as regards the lace.The only substantial evidence in the record thatpertains to his concern over the materials that were in the trash was when hechecked it on August 2, 1957, shortly before he was discharged.On this date hefound a pair of folded "panties" in one of the boxes.He took them to one of thegirls on the folding line and asked her if they were hers and she informed him thatshe "hadn't folded any of that sort of panties."Even so he left them at her work-ing place and walked away.Cantrell testified that he signed a union authorization card sometime in April1957, and that thereafter he had several conversations with Nelson about theUnion.The first was sometime in June 1957.At that time Nelson asked him ifhe ". . . was about ready to join the Union and I said `Yes, sir, I guess I am' orsomething to that effect."Cantrell's account of a conversation he had with Nelson shortly before theannual vacation, from July 1 to 15, 1957, is most interesting for the followingreasons.As the Trial Examiner sees it, Nelson's comments about the Union asrelated by Cantrell in his testimony, about sum up the Respondent's general atti-tude toward the Union. For this reason, the Trial Examiner feels that an excerptfrom his testimony should be inserted herein.Q. Do you recall any specific instance of him discussing union with you?A.Well, he said on one occassion that the company had been negotiatingwith a union up North for some 30 days and it was quite aggravating to thecompany and was a big expense to the company, and that we were gettingeverything that the union people was getting except we wasn't having to payunion dues.And he said that on one occasion up there the union steward orbusiness agent come in the plant to check on the grievances that had beenturned in the shop and there had only been two turned in.And he said, thisguy,the shop committeeman or business agent, raised cain with him about itbecause they had not turned in more grievances than that.He said, "That goesto show that the union doesn't want the shop to run smooth. They want thepeople to think they are doing them a lot of good. They want to keep troublein the shop all the time."Cantrell's activities on behalf of the Union consisted of (1) he was a member ofthe committee that called on Nelson on the morning of July 15, 1957, and (2) heparticipated in the parade on Saturday, August 2, 1957. By the very nature of hiswork he had little if any opportunity to mix with other employees either in theplant or elsewhere. It must be remembered that the production employees reportedfor work at 7 a.m. and worked until 3 p.m. while Cantrell's hours, at times materialherein, were from 12 noon until 9 p.m. In the circumstances he had little if anyopportunity to engage in activities on behalf of the Union other than those relatedabove.Moreover, there is no testimony in the record that he discussed the Unionwith the girls in the various departments as he meandered up and down the aislescleaning up the trash.Nor is there any evidence that he engaged in union activityamongst the other four male employees who were employed by the Respondentat the time.As indicated above, Cantrell was on the union committee and was present whenitcalled upon Nelson on the morning of July 15, 1957.He testified that when hereported for work at 12 noon that same day, Nelson called him aside and told himin substance that if he caught him talking to any of the girls "in the plant" aboutthe Union that he would fire him.Cantrell's testimony stands uncontradicted andundenied in the record and is credited by the Trial Examiner.Marvin McKay who has been referred to above, was called as a witness by theGeneral Counsel in support of his case-in-chief regarding Cantrell.He testified thathe was and had been street superintendent for the town of Guin, Alabama, for MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)719 years, and in his capacity as such was in charge of the collection of garbageand trash.According to McKay's credible testimony, he and his crew of from four to fivemen had collected trash from the Respondent's plant ever since it started.At firstthey called at the plant twice a week, but for at least the past 3 years they had beencollecting the trash every day.That is 5 days a week. They ordinarily arrived atthe plant right after lunch.After loading the trash they returned to the towndump and unloaded it.What happened thereafter is most interesting.The gist of McKay's testimony was that he would go through it and salvagematerials that he considered salable (which, as the Trial Examiner sees it, was hisprerogative) and take them home. For the most part the salvage consisted of stripsof lace and on several occasions unused rolls of materials.He placed the materialson display in his home and resold them to various persons in the community.Hereadily admitted all of these transactions to Nelson when he called on him onAugust 2, 1957. In addition he showed him some boxes of materials that he hadsalvaged and expected to sell.At no time did McKay implicate Cantrell, but onthe contrary testified that Cantrell had nothing to do with his activities in this regard.McKay further testified that there had been very little salvageable material in thetrash picked up at the Respondent's plant since Cantrell's discharge.Cantrell's testimony regarding the above is a "bit hazy." He impressed the TrialExaminer as a lackadaisical sort of a person who was not particularly interested inhis job.His testimony that he had never had any instructions to check the trashfor rolls of materials and the like except the strips of lace referred to above, con-vinces the Trial Examiner of his carelessness and lack of ordinary commonsense inthe performance of his duties. In the considered opinion of the Trial Examiner,even a novice on the job would have unconsciously noticed and laid aside suchitems as unused rolls of material similar to those found by Nelson in the trash onAugust 1, 1957. In the circumstances, the Trial Examiner is convinced and findsthat the Respondent had just cause to discharge Cantrell, for the reasons stated inhis final separation notice.6As indicated in the "Statement of the Case" section of this report the answer ofthe Respondent was in effect a general denial of the allegations in the complaintregarding the commission of unfair labor practices.Such a pleading is properunder the Board's Rules and Regulations.As the Trial Examiner sees it, a partymay advance any defense it cares to under a general denial as long as it is pertinentand relative to the issues.This the Respondent did at the hearing. Its first defenseof the discharge of Cantrell has been disposed of above.We now come to thesecond defense which it advanced at the hearing herein.To begin with, the Trial Examiner desires to point out that in such a state ofthe pleadings neither he nor any other trier of the facts could anticipate the natureof the testimony that the Respondent would advance in support of its position.In fairness to all concerned, the Trial Examiner desires to point out that before theRespondent offered testimony in support of its second and/or alternative reasonfor the discharge of Cantrell, counsel for the Respondent did advise the TrialExaminer and counsel for the General Counsel and the Union that he would intro-duce evidence as part of the Respondent's defense-in-chief that would be somewhatrisque and to some perhaps vulgar and obscene.He suggested that the testimonybe adduced at a "closed hearing" to avoid the possibility of offending the sensitivitiesof those present in the hearing room, a majority of whom were females. Counselfor the General Counsel and the Union vigorously objected to a "closed hearing"and pointed out that Board hearings are public hearings and for the Trial Examinerto acquiesce to the Respondent's request would be contrary to public policy.Afterlong and careful consideration, the Trial Examiner denied the Respondent's requestand permitted the testimony offered by the Respondent to be presented in an openhearing.He did, however, advise those present in the hearing room that the testi-mony that would be offered by the Respondent might be objectionable to some ofthose present and granted a recess in order that they could retire if they so desired.Itwould be better for a De Maupassant or perhaps a Balzac to resume and dis-pose of the testimony advanced by the Respondent in support of its second and/oralternative reasons for the discharge of Cantrell.As he sees it, the simpler he setsforth the testimony, the better for all concerned.Quite frankly, the factual situation here places the Trial Examiner on the hornsof a dilemma? The problem confronting him is how to reduce the testimony ine See supra.7 "A situationinvolving choice between equally unsatisfactory alternatives."(Webster'sNew Collegiate Dictionary.) 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record as regards this sordid affair to language satisfactory to most of us, with-out destroying its purport and effectiveness as evidence pertinent to the issues herein.A further difficulty is the fact that the descriptive language used by the witness,McDonald, goes right to the heart of serious questions concerning the credibility ofother witnesses who testified at the hearing herein, and that posed by the failure ofthe parties to call certain persons who might possibly have thrown light on thesituation.For example, Dudley and Clark, employees of the Respondent, orsomeone familiar with the court records of Marion County, Alabama, regardingMcDonald's wife's suit for divorce, since he testified that the affaire was one ofthe grounds for her success in that action.Nelson testified that for some time prior to Cantrell's discharge on August 2,1957, he had heard rumors to the effect that Cantrell had been engaging in some"extra-curricular" activities on "company time and property" with an unknown fe-male.These rumors came to a head shortly before Cantrell was discharged underthe following circumstances: According to Nelson, W. F. Clark, manager of thecafeteria in the Respondent's plant, told him that one Curtis McDonald, whom therecord reveals to have been a sort of jack-of-all-trades who on several occasionswas hired by the Respondent to do odd plumbing jobs, such as fixing up-the toiletsand the like, had brought a woman into the plant for Cantrell's pleasure sometimebefore their conversation.Nelson then proceeded to get in touch with McDonald in order to get his version-of the affair and his alleged participation therein.Sometime in the latter part of July 1957, McDonald and Nelson met in thelatter's office in the plant.Nelson queried him about the "rumors" he had heardand McDonald gave him an affidavit in which he set forth a brief account of the"rumored" incident, and his participation therein. It is interesting to note in passingthat the affidavit was taken before Nelson in his capacity as a justice of the peacein and for Marion County, Alabama. The instrument was witnessed by W. F. Clark,manager of the Respondent's cafeteria.A resume .of McDonald's testimony ofthe "affaire Cantrell" follows:According to McDonald, he was doing some plumbing work at the Respondent'splant in thelatter part of January 1956.While he*Was there, Cantror "Bill" ashe called him, came to him and asked him if he could "get him a woiI." Cantrellgave as his reason for such an odd request that his wife had been RE'McDonaldagreed to "fix him up," so to speak.He had in mind a woman that he had beenrunning around with for several years. In fact, his wife had divorced him as aresult of his affair with the woman.He contacted her and she agreed to go withhim over to the Respondent's plant to see Cantrell.He picked her up one eveningat around 5 p.m., and took her over to the plant. Cantrell was waiting for them andlet them in through the back door.As soon as the preliminary formalities wereover, they all went into a large room where he had sexual intercourse with her andthen turned her over to Cantrell who did likewise.McDonald further testified that he had told Nelson about the Cantrell incidentseveralmonths before he executed the above-mentioned affidavit, in a conversa-tion ". . . down town I believe when we was talking about it." 8His testimony-on cross-examination follows:TRIAL EXAMINER: Was that the first time when you discussed this matterwith Mr. Nelson?The WITNESS: Yes.Q. And Mr. Nelson did not tell you that he wanted this affidavit-A.Mr. Nelson had asked me about it before, to be exact now, sometimeback and he asked me if I would make an affidavit to that.Q.When was the first time Mr. Nelson asked you about this?A. Oh, it was, I'd say, three or four months before this here was put onpaper, six months maybe.Q.Was that also in the plant?A.Well, it was down town I believe when we was talking about it.Q. And Mr. Nelson did not indicate to you in any way that he was thinkingabout discharging Mr. Cantrell and that was the reason he wanted this affidavit?A. No.Nelson, in effect, denied McDonald's testimony in this regard and insisted that hedid not learn of the details of the affaire until he took McDonald's affidavit onJuly 24, 1957.s Quotes from McDonald's testimony. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)731Nelson did not mention the "affaire" to Cantrell at the time he discharged him..When queried by the Trial Examiner as to why he did not do so, he answered thathe "didn't think it necessary."As the Trial Examiner interprets the record and the Respondent's brief, Nelson's.main reason for not mentioning the affair to Cantrell either at the time he dis-charged him or in his final separation notice was because of the bad publicity thatmight follow as a result thereof amongst the townspeople,Even so, the Respondent's conduct thereafter regarding McDonald is, to say theleast, amazing in that it continued to do business with him after Cantrell was dis-charged.It is most difficult to fathom Nelson's thinking in this regard, especially inview of the fact that McDonald's role as the procurer, participant, and informerwas so vividly implanted not only in his mind but in that of Sembla as well (hisimmediate superior), whom he had informed about the incident.9Clearly, in suchcircumstances,Cantrell's participation in the above-described affair had little, ifany, effect upon them insofar as "publicity" is concerned.Nelson's testimony ofthe Respondent's relations with McDonald after Cantrell was discharged is mostenlightening.An excerpt therefrom follows:Q.Mr. McDonald had access to your building after work hours?A. The only time he's ever in the building after work hours is when he has ajob of plumbing to do.Q. From his testimony apparently that is pretty often?A. Well, we have had some very bad luck lately with our sewer.Q. And you had been using him for your sewer work?A. Yes.Q. And you had used him in the past for your sewer work?A. Yes.Q. You had used him for your sewer work since the time he gave you thisaffidavit?A. Yes.He has no access to the building except when there is somebodyelse there, and he never works except after the employes have all left thebuilding.Further evidence that the "affaire Cantrell" was not a well-kept secret in thecommunity is found in the following excerpt from McDonald's testimony whichthe Trial Examiner credits:Q.Who did you report this to?A. I didn't report it to anybody.Q. Didn't you talk to Mr. Nelson about it?A. Not right then.Q.When did you tell about it?A.Well, he called me up and asked me about it.Q.When did he ask you about it?A.Well, I'd say it was six or eight months ago, something like that.Q. And what did you tell him?A. I told him the truth.Q.What did you tell him?A. Just what is right there, just what you see on that paper.Q. But you was only there that one time during the early part of 1956?A. I was in there several times, but I was only there and saw this just oneparticular time and know it to be a fact.Q. Did you go see Mr. Nelson about this?A. No; no, sir.Q. How did this come up?A.Mr. Nelson called me in and asked me about it.Q. And how did Mr. Nelson find out about it, to call you?A. I don't know. Everybody in town knew it. I don't know how he foundout about it.Q. Did Mr. Nelson tell you about this?A.What?Q. Did Mr. Nelson tell you about it?A. No. He just asked me what I knew about it. That's the only one-everybody in town should have known about it.My wife divorced me onaccount of it.Cantrell denied the whole affair.9 Sembla approved Nelson's discharge of Cantrell. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn such a state of the record the Trial Examiner quite obviously is confrontedwith a serious question of credibility of the witnesses who testified regarding thissordid affair.The Trial Examiner saw the witnesses, heard their testimony, andhas read and reread the record of the incident in question. In addition, he hascarefully considered the briefs submitted by counsel for the parties.After longand careful consideration he is inclined to and does credit McDonald's testimony.There have been several factors that have influenced him in reaching this conclu-sion.To be sure, reasonable minds might conclude otherwise.Unquestionablythe testimony in the record of the affair has been of grave concern to the TrialExaminer.The mere fact that McDonald admittedly was not only a participant inthe affair but the procurer and informer as well does not necessarily make him aperjurer or disqualify him as a witness.This is a problem that juries and triers ofthe facts are frequently compelled to face.His demeanor while testifying impressedthe Trial Examiner very much.He answered all questions both on direct and cross-examination,casually and without embarrassment.To the Trial Examiner the most serious problem raised by McDonald in his testi-mony was the credibility of Nelson himself and the real motive behind Cantrell'sdischarge.There is no question but what the Respondent had a right, absent someulterior motive, to discharge Cantrell for his participation in the above affair.Evenso,we are faced with McDonald's credible testimony that he personally had in-formed Nelson of the affair several months before Cantrell was discharged.Hence,the incident as a "motive" for Cantrell's discharge had been before Nelson formonths before he took any action on it.Quite frankly, Nelson's inaction from thetime McDonald told him about the "affaire" until the union drive was reaching itspeak in July 1957, makes his testimony suspect not only in this regard but as toother issues as well.Concluding FindingsIn the circumstances found and described above, the Trial Examiner is convincedand finds that the Respondent was justified in discharging Cantrell for either of thereasons it advanced at the hearing herein.The question remains, however, werethe reasons it advanced at the hearing herein the real reasons or was it motivatedto take the action it did by Cantrell's union affiliation and activities on its behalf.The General Counsel contends that it was the latter. In order to sustain his posi-tion, the General Counsel must prove his case by a preponderance of the evidencein the light of the record considered as a whole.As the Trial Examiner sees it, the evidence adduced by the General Counselregarding Cantrell when viewed in the light of the whole record, particularly thetestimony of his own witness,McKay,creates considerable doubt as to the realmotive for Cantrell's discharge.Such doubt negates a preponderance.In the cir-cumstances, the Trial Examiner is convinced and finds that the record does notsupport the General Counsel's position regarding Cantrell.Consequently, he willrecommend that the complaint as to Cantrell be dismissed.Without question there is a host of suspicion that the motivation for Cantrell'sdischarge was for the reasons alleged in the complaint.But suspicion and con-jecture are not enough, findings of fact must be predicated upon a preponderance ofthe substantial evidence when viewed in the light of the record considered as awhole.That essential element is lacking here.C. The layoff of the girls on the bloomer lineThe complaint in Case No. 10-CA-3008, paragraph 6, alleges that the Respondenton or about August 8, 1957, laid off, terminated, and- refused to reinstate the em-ployees named below, because of their membership in, and activities on behalf of,the Union, and because they engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and protection:Melva Lou AkersWillie D. MorrowAutie FranksEvelyn K. SandlinFlorence HumbersMae Nell StephensAdell MayThe record shows that all of the above employees worked on the bloomer line.In addition to those named above, there was one other girl who worked on the line,Recie Dorman, who is not named in the complaint. At all times material herein, MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)75the employees named or mentioned above were the complement of the bloomerline.All were either members of the Union or had signed authorization cardsexcept Recie Dorman.The record shows that the bloomer line was "set up" sometime in September 1956,and was discontinued on or about August 8, 1957. The girls who worked on thelinewere in the employ of the Respondent on other lines at the time it was "setup" and were transferred thereto by the management of the Guin plant. The formerposition of each of the girls named in the complaint will be set forth below.The garments upon which they worked were, of course, ladies' bloomers.All ofthe witnesses who testified at the hearing herein referred to this department as thebloomer line.The Trial Examiner shall do likewise.In view of the Respondent's defense to the allegation in the complaint and theposition of the General Counsel regarding the closing of the bloomer line at theGuin plant, the Trial Examiner feels that it would be better for all concerned tofirst consider the testimony of Howard Sembla, production manager for the Women'sand Girls' Division of Munsingwear, the Respondent herein, and Nelson's immedi-ate superior, regarding establishment and the closing of the bloomer line at theGuin, Alabama, plant.By so doing, we will get a picture of the product we areconcerned with and its place in the hundreds of garments manufactured by theRespondent in its plants scattered over the country.At this time the Trial Examiner desires to point out to all concerned that thetestimony of Sembla regarding the reasons behind the Respondent's transfer of thebloomer line to Minneapolis is quite detailed and must of necessity be considered inthe light of several documents which the Respondent offered in evidence in supportof its position.All of these documents were properly identified by Sembla andreceived in evidence without objection.As the Trial Examiner interprets the record, top management of the RespondentinAugust 1955, hired a management consultant, W. S. Egekvist,10 whose jobwas to set up a profit picture for Munsingwear.An excerpt fromSembla's credible testimony better explains the purpose and the result of the con-sultant's recommendations:Q. You've heard some testimony with respect to the moving of a bloomerline and a strap line and also some reference to a slip Number 5909.Wouldyou start back in the early part of 1957 and tell us just what happened, whattook place with respect to those items?A. I think we have to start a little bit further back than that.You know,Munsingwear is a fairly large corporation and makes a number of items; andwe have two principal products, men's and boys', women's and girls'.Andformerly the manufacturing was all conducted under one management. Inother words, one person would be responsible for the overall looking after allof the products.Any of his assistants would also be responsible for that.InAugust of 1955 Munsingwear hired a management consultant, W. S.Egekvist.His job was to set up a profit picture for Munsingwear, and one ofthe first things that he recommended was that the company be divisionalized sothat the management could be more concentrated.He presented his plans, andthe board of directors turned him down.However, in 1956 the companyexperienced a very poor profit year.We just barely broke even.And as a re-sult of that, his plans were advanced again in 1957 and were accepted.Theywere accepted in a board of directors' meeting on April 24, 1957 in Min-neapolis, Minnesota.As a result of the action of the board of directors, top management of the Re-spondent was compelled to move many items from plant to plant.We are pri-marily concerned herein with the bloomer line, the shoulder strap line, and the5909 line.The record shows that the Respondent's management in Minneapolis,Minnesota, had anticipated favorable action on the management consultant's recom-mendations by the board of directors at their annual meeting on April 24, 1957.This is evidenced by an "Interdepartment Memorandum"" dated April 26, 1957.Since this memorandum conveys the scope of the revamping of the Respondent'sreshuffling of items from one plant to another in order to have each plant concen-10 See Respondent's Exhibit No. 12, consisting of six mimeographed pages.11Respondent's Exhibit No. 13. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrate on either women's and girls' garments or men's and boys' garments, the TrialExaminer feels that it should be set forth herein.The memorandum follows:INTER-DEPARTMENT MEMORANDUMMunsingwear, Inc.To:Mr. L. D. DAWESFrom: C. W. PAULYSubject:Timetable-Men's & Women's Division MoveDate:April 26, 1957.The timetable listed below has been set up to facilitate the orderly change ofMen's jobs from Women's departments and vice versa in line with the divi-sional organization requested by management:9-1-57Helanca PantsComplete at Little FallsStart at Hamilton9-1-57Pucker PantsComplete at Little FallsStart at Hamilton6-30-57Men's Nylon PajamasComplete at HamiltonStart in Dept. 3218-1-57Men's Nylon ShortsComplete at HamiltonStart in Dept. 3216-15-57Men's Cotton Athletic SuitsComplete in Dept. 521Start in Dept. 3216-15-57Men's Acetate SuitsComplete in Dept. 521Start in Dept. 3216-25-57Boxing of Montgomery BriefsComplete in Dept. 521Start in Dept. 3217-15-57Fold, Press and Box Men'sComplete in Dept. 521Union SuitsStart in Dept. 3218-1-57Relocate Women's Pony Fab-ric Storage in Dept. 5217-15-57ConvertFirstFloorTrimStores intoWomen's Fab-ric & Trim Stores8-1-57Move Bloomer Unit fromComplete in GuinGuin to Dept. 521Start in Dept. 5218-15-57Move Shoulder Strap UnitComplete at Guinfrom Guin to Dept. 521Start in Dept. 5219-1-57Move Quilted RobesAshland to Dept. 5219-1-57Move T ShirtsHominy to Little Falls9-15-57Move BriefsMontgomery to Little FallsCWPcc:Mr. G. D. McConnellMr. C. M. AldrichMr. W. S. EgekvistMr. R. C. JohnsonMr. H. E. SemblaMr. V. W. VomhofFileUpon referring to the above, we find that the bloomer unit was to be transferred'from the Guin plant to Department 521, Minneapolis, Minnesota, on August 1, 1957.In order to more clearly understand the above memorandum, the Trial Examiner-isconvinced that an excerpt from Sembla's credible testimony should also be in-serted herein.Q. I hand you a document marked for the purpose of identification as Re-spondent'sExhibit 13, entitled "Inter-DepartmentMemorandum", datedApril 26, 1957, from C. W. Pauly, to Mr. L. D. Dawes; and ask you if you willidentify that forus please, sir?A. To identify the men on it, Mr. Dawes is Executive Vice President ofMunsingwear.Mr. Pauly was Chief Industrial Engineer at the time this was.issued.And this document is a time table setting forth the many moves thatwere necessary to accomplish the divisionalization of the company.A. In order to understand that there were many moves, you have to realizethat when we operated together we had a large number of departments andplantswho manufactured both men's and women's merchandise.And bymen's", I meanmen's and boys', and by "women's", I mean women's and. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)77girls'.So, therefore, in order to divisionalize, we had to make changes through-out the manufacturing departments and plants, and there was a great deal ofchange in this time.The timetable represents the changes that were made.Q. Now, was that timetable drawn, that is Respondent's Exhibit 13, was itdrawn in advance or in contemplation of the moves to be made with estimateddates; or does that represent some document that was drawn subsequent to themoves and simply a recording of the events that took place?A. No; this was drawn up.We knew that the board of directors was goingto approve the thing.And as you know, a board of directors meets once ayear or quarterly, and our annual meetings happens to be in April at whichtime our previous year's figures and so forth are released.And at that time weknew that-or prior to that time we knew that on their meeting in April theywere going to approve it.And therefore Mr. Pauly had been instructed toprepare this timetable so we would be able to start moving.From what the Trial Examiner gleans from the record, the Respondent manu-factured bloomers only at the Guin plant at the time the board of directors adoptedthe reorganizationplan onApril 24, 1957.However, the Guin plant continued tomanufacture them until the line was closed on or about August 8, 1957. On thelatter date, the employees on the line were informed by Nelson that the line was tobe closed, and the operation moved to Department 521, Minneapolis, Minnesota.The last order sent to the Guin, Alabama, plant for bloomers was dated June 19,1957.12The following notation in longhand is found on the order:Art NelsonFinal cutting orderon bloomers-Margaret CollinsThe above order authorized the cutting of "144 dozen of style 5340 peachbloomers," and was received at the Guin plant on June 21, 1957.Sembla testified in substance that Nelson had nothing whatever to do with thedecision to move the bloomer line from Guin to Minneapolis, and was not evenconsulted about it for the reason that it was a "planned operation" based upon sales,trends, and economic conditions, which was the prerogative of top management.As indicated above, the bloomer line at Guin was not closed until August 8,1957.Sembla explained the delay from June 21, 1957, the date the order wasreceived at Guin, was because ". . . it takes from 5 to 6 weeks to clear your orders."Sembla testified at great length at the hearing regarding the numerous transfersand changes that were made by the Respondent's management in order to carry outthe reorganization plan authorized by the board of directors at its meeting onApril 24, 1957.His testimony in this regard is fully credited by the Trial Examiner.As indicated above, one of the reasons advanced by Sembla for the decision toconcentrate the manufacture of certainlines ina particular plant or division of theCompany was economic. This was particularly true of the bloomer line.His testi-mony is not only interesting but enlightening as well.A pertinent excerpt therefromfollows:Q. About when did you start the bloomer operation here at the Guin plant?A. Oh, we took it out of Minneapolis, brought it down here, well, you gotme there.My guessis sometimein 1955 or early '56.Q.Were girls trained for that particular operation here?A. Yes, sir.Q.Were you making bloomers at any other place while you were makingbloomers here?A. No, sir.Q. In no other plant?A. No, sir.Q. Did you at anytimemake bloomers at the plantin Hamilton?A. No, sir.They are allmade in one line.That one line was either-originallyinMinneapolisdepartment, which is now 521, or were made here inGuin, or were returned back to their original department. It is all made onone line.Q.Would you considerbloomers aspart of a panty,ladies'panty; meaningwhen you refer to ladies' panties, would you have the samesignificance in re-ferring to ladies' bloomers?m Respondent's Exhibit No. 15. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, according to testimony of one previous witness, she doesn't con-sider them in the same class as panties.Q.What arebloomers?A. A bloomeris approximate knee-length undergarment that was quite popu-lar at the start of the century, let's put it that way. It's in a classwith longunderwear in a lot of cases,and it is what you might call a declining market.The people who liked to wear bloomers are ones who wore bloomers ever since1900; and as long as they are still around, they are not about to change.Therefore we have a businessin it.And if we stopped our manufacturing, why,of course a lot of our customers would be very unhappy.Concluding Findings Regarding the Transfer of the Bloomer LineSembla's testimony concerning the reorganization of the Respondent's manu-facturing facilities and in particular the centralization of certain"lines" of its prod-ucts in particular plants not only stands uncontradicted and undenied in the recordbut for the most part was logical andpertinent to the times.This is particularlytrue of the bloomer line.It has been well said that what we know as men we can-not ignore as triers of the facts.Hence, his testimony that the bloomer 13 marketwas a "dwindling"one was logical and sensible when viewed in the light of thepresent and not in the past. "What is past is prologue." To the Trial Examinerat least, bloomers as articles of feminine apparel will soon rest". . .in the hallowedquiet of the past," alongside other fancied foibles of yesteryear, such as the bustle,high-buttonedshoes, andthe hobble skirt.Though the Trial Examiner has found above that the motivation for the closingof the bloomer line at Guin and moving it to Minneapolis was economic in originrather than for the purpose of interfering with and restraining its employees in theexercise of the rights guaranteed them by the Act, this is not to say that he canlightly thrust aside other pertinent allegations in the complaint_which are predi-cated upon its action.14A resume of the testimony of the individuals named in thecomplaint who were employed on the bloomer lines follows:1.Evelyn K. SandlinOne of the employees named in the complaint was Evelyn K. Sandlin.TheGeneral Counsel contends that Sandlin was discharged by the Respondent becauseof her membership in, and activities on behalf of, the Union. She was one of theemployees who worked on the bloomer line at the time it closed on August 7, 1957.She appeared and testified at the hearing herein.According to Sandlin's credible testimony,she was first employed by the Respond-ent in July 1954.Her first job was on the panty line where she worked as a left sideseamer, and a right side seamer.Later on she helped sew gores 15 in on the pantyline.In September 1956, she was transferred to the bloomer line where she workeduntil she was laid off on August 8, 1957. The record shows, and Sandlin so testified,that this was the first"bloomer operation"in the Guin plant. Eight girls worked onthe line.They have been named above.During the course of her employment,Sandlin was off work a few times onaccount of sickness and the like.In addition,she took pregnant leave from Septem-ber 21,1955, until June 10, 1956.However,during this period she did report backfor work in February 1956, but there were no jobs available.She then applied.forand received unemployment compensation until she actually returned to work onJune 10, 1956.There is no substantial evidence in the record that she was ever criticized abouther work.Sandlin joined the Union sometime in June 1957. The record clearly shows thatshe was without doubt one of the most ardent supporters of the Union employed bythe Respondent at times material herein.This is evidenced by the fact that several13Bloomer, Amelia Jenks(1818-94),American dress reformer and women's rightsadvocate,was born at Homer(N.Y.), on May 27,1818.In 1848 she took up the idea-previously originated by Mrs.Elizabeth Smith Miller--of a reform in women's dress, andthe wearing of a short skirt,with loose trousers,gathered round the ankles.The nameof "bloomers" gradually became popularly attached to any divided skirt or knickerbockerdress for women.Until her death on December. 30, 1894, Mrs. Bloomer took a prominentpart in the temperance and woman suffrage movements.EncyclopaediaBrittanica,vol. 3, p. 748.14 Seeinfra;rdsumd of the testimony of Sandlin and Morrow.15 Gore-a three-cornered piece of cloth sewn into a dress,sail, etc. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)79of the employees who supported the Union selected her at a meeting held outsidethe plant when they reported for work on the morning of July 15, 1957, to act astheir spokesman in a contemplated interview with Nelson to inform him that theyintended to "organizea union."What transpired after Sandlin and the others wentin to see Nelson is best told in her own words:Q.What, if anything, occurred on themorningof July 15, 1957?Will youplease relate?A. Yes, sir. It was about 18 ofus, a unioncommittee, went in and toldMr. Nelson, Art Nelson, that we were-I was spokesman for the committee,and we told him, on inside the plant door-and I told him that we was theunioncommittee and our purpose was to help organizea union.And he said,"Organize?"And I said, "Yes, sir, help organize."And I said, went on andsaid we had taken an active part in the plant and planned to do so in the future.TRIAL EXAMINER: You are talking a little bit too fast, I think. It is awfulhard to hear you.A. And he said we could not doit oncompany property.There are several versions of what transpired at the above meeting.They will beset forth from time to time below as the Trial Examiner reviews the testimony ofother witnesses who were also present at the meeting.The next day, July 16, 1957, Nelson held a meeting in the plant cafeteria witharound 20 employees. Sandlin was present.Her testimony was to the effect thatNelson did all the talking, and that the only pertinent remarks he made were ". . . ifhe ever see us or caught us talking, he would fire us."As the Trial Examiner seesit in the light of the record as a whole, Nelson had reference to talking about the"Union."Set forth above is General Counsel's Exhibit No. 2A, whichinter aliagivesnames of the "Union Committee." Sandlin, who is named in the leaflet was alsoone of the distributors thereof.She testified that she passed them out to the em-ployees both inside and outside the plant. She passed them out first at 2 p.m., whichwas the recess time for the bloomer line.Nelson saw her, and he came overand ". . . told me that I couldn't do that it was company time." She apologizedand put the leaflets away.However, she resumed her activity at quitting time out-side the plant as the employees left, at about 3 p.m.The record shows that the "recess" periods, or "coffee breaks" were from "lineto line."In other words, the entire plant was not shut down at one time.At thetime Sandlin passed out the handbills, nearby "lines" were still in operation.Sandlin further testified that at about this same time, Nelson reprimanded herfor talking to her fellow employees during working hours.Her testimony follows:Q. Please relate what happened, if anything, then?A.Well, the first time I got out of my seat to carry Mae Nell Stephens apair of bloomers to mend-Q. Speak a little slower, will you, please.A. And Mr. Nelson came over and told me that he done told me aboutgetting up out of my seat.And so I told him that I didn't care for him to call-ing me down, but why didn't he call some of the others down. The ones thathe knew who was for union, he wouldn't have them get up out of their seat;and the ones that he knew wasn't forunion,he didn't care for them getting upand talking.And so he went on in the office, and then I went on in the office,too.And he showed me this writeup about Dave Beck.TRIAL EXAMINER: About who?The WITNESS: This Dave Beck, And he told me that union wasn't worth adamn, it wasn't nothing but just to get your damn money.She further testified that a few days later, Nelson called her into the office andquestioned her about her union activities.Her testimony is important for severalreasons, primarily because it demonstrates her intense activity on behalf of theUnion.Her testimony is as follows:Q. Did you have any further conversation with Mr. Nelson or he with you?A. Yes, sir. In about three more days, he called me in the office, and heasked me did I have-No. He wanted to give me the same opportunity, hetold me, "that I gave the other girls."He asked me did I have any questionsor complaints, and I told him "No, sir."And he told me, "You are happy,aren'tyou?"And I said, "Yes, sir."And so he got to-he said he had hearda rumorthat I said if Munsingwear moved that I'd be glad to help them loadit up.And I said, "I did say it and 1 still mean it,"And he said, "Well, don'tthink we can'tmove," and he calledsome placeinAlabama that they could 80DECISIONSOF NATIONALLABOR RELATIONS BOARDmove to. I said, "I didn't say you couldn't move; but if you do, just holler,and I'llhelp you load it."And he said he had gotten into the habit of eating three meals a day, and Isaid, "I've always had that habit."And I said, "I ate three meals a day beforeMunsingwear came here; and if Munsingwear leaves, I'll still eat three mealsa day."And he said, Oh, he didn't know, and that's all.TRIAL EXAMINER: Now, this all started over what?The WITNESS: He called me in the office.Q.Were other girls being called to the office at that particular time?A. Yes, sir.Sandlin was laid off on August 7, 1957, along with the other employees on thebloomer line.What transpired at that time is likewise best told in her own words:Q.Will you please relate what, if anything, occurred on the last day thatyou worked, which you say was August 8, 1957?A. Yes, sir.WillieMay Atkinson came by and told us when we got whatwe had sewed up to go in the office, that Mr. Nelson wanted to see us. So aswe started-Dorothy Morrow and myself started towards the office, he stoppedus.He met us rather out of the building, and he gave us a paperto sign andsaid, "Girls, I guess you know what this means." Says, "This means that weare not making bloomers here any more untilthe union messis settled."Andwe signed the papers.TRIAL EXAMINER: Have you identified who this individual was?Q.Who made this statement to you?A. Art Nelson.Q. The plantmanager?A. Yes, sir.Q. And who was present besides yourself and Mr. Nelson when this state-ment was made to you?A. Dorothy Morrow.TRIAL EXAMINER: That nameisnot clear to me.Mr. LIPSITZ: Dorothy Morrow.TRIAL EXAMINER: Is she alleged in the Complaint?Mr. LIrsITz: Yes, sir.MissSandlin isalleged in paragraph 6 of the Com-plaint and so is Miss Morrow alleged in paragraph 6 of the Complaint.TRIAL EXAMINER: Very well.Go right ahead.Concluding FindingsOrdinarily there would be ample justification for the Trial Examiner to find fromSandlin's credible testimonythat she and all the employees on the line were laid offbecause of either their individual union activities or as a warning to all the employeesin the Respondent's Guin plant, that they could expect similar treatment if theycontemplated exercising their rights under the Act.Here then is the perplexingproblem that the Trial Examiner has been faced with throughout the abstracting,study, and writing this much delayed report.The difficulty has been, as indicatedabove, credibility of the witnesses and the documentary evidence that went into therecord without objection through the witness Sembla.The Trial Examiner, likeall triers of the facts, must look at the entire record. So is it here.He must weighitall in the light of the record as a whole.Consequently, here as in the case ofCantrell above, he is required to consider the case in the light of the record as awhole.He has found above that Sembla was a credible witness when viewed in thelight of the documentary evidence which he identified, testified as to his knowledgeof the origin of it, and admitted in evidence at the hearing without objection fromany party as to its authenticity. In the circumstances, the Trial Examiner recom-mends that the case as to Sandlin be dismissed.In reaching the above conclusion, the Trial Examiner has not ignored the credibletestimony of Sandlin and Morrow regarding Nelson's statement to them on the daythey were laid off that it was due to "this union mess." That testimony quitefrankly has caused him grave concern. But as indicated above, he must consider itin the light of the entire record.Though he is convinced and finds that bothSandlin and Morrow were credible witnesses and Nelson despite his denial was notinsofar as this particular incident is concerned, nevertheless for the reasons stated hefeels compelled to find as he did above, regarding the layoff of girls on the bloomerline,He does find, however, that Nelson's conduct as related by Sandlinwas soclearlyviolative of Section 8(a)(1) of the Act, that citation in support of his conclusion MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)81is neither necessary nor desirable in this an already too burdensome report.Furthercomment regarding the above follows below.Sandlin and the other employees who were working on the bloomer line at thetime it was closed on August 7, 1957, were given final separation notice forms whenthey were laid off.The record shows that this form is only given to employees whenthe Respondent is through with them,and does not intend to rehire in the future.For example,thiswas the form that was given Cantrell when he was discharged.Hence, all the girls who were laid off on the bloomer line were put in the samecategory as Cantrellinsofar as reemployment by the Respondent is concerned.TheRespondent had another form which it gave to employees when they were laid offdue to lack of work and the like. It was styled"Notice of Layoff."The record also shows that in September 1957 the Respondent hired a number ofnew employees as seamers.This was the same type of work that the majority ofthe employees on the bloomer line had been doing before they were transferred to it.The record already shows that seven of the eight employees on the bloomer linewere active union members.This is particularly true of Sandlin.Her activitieshave been set forth above.Nelson's statement to Sandlin and Morrow on the day they were laid off andgiven their final separation notices, that the bloomer line was closed on account of"this union mess"indicates to the Trial Examiner that there was more than meetsthe eye, when the Respondent chose to give the laid-off employees final separationnotice.Sandlin was a "talker"and an outstanding union adherent.The TrialExaminer is convinced that Nelson who was well aware of her activities knew thatshe would tell the employees in the plant that the line was being closed on accountof this "union mess."Thus spreading fear amongst the employees to exercise therights guaranteed them in the Act.In the circumstances the Trial Examiner is convinced and finds that Nelson'sstatement was not only violative of Section 8(a)(1) of the Act, but indicates to theTrial Examiner that the act of the Respondent in giving the employees final separa-tion notices instead of regular layoff slips, was likewise violative of Section 8(a) (1)of the Act.And he so finds.In the Trial Examiner's opinion,the giving of final separation notices to theemployees on the bloomer line when coupled with Nelson's statement that thelayoff was due to this "union mess" caused great apprehension amongst the em-ployees who were contemplating exercising the rights guaranteed them inthe Act.For this reason,the Trial Examiner will recommend below that the employeesnamed in paragraph 6 of the complaint,that is the girls on the bloomer line, beplaced on a preferential hiring list and each of them offered immediate employmentat the first jobs for which they are qualified that are available in the Respondent'sGuin, Alabama, plant.While the record shows that the practice of the Respondent regarding layoff wasto say the least a bit"hazy," nevertheless,itdid give to employees a regular layoffslip in a majority of instances.This was particularly true as to the period beforetheUnion started its organizational drive. It was for this reason that the TrialExaminer has made the above findings and recommendations.Itmust be remembered that the Act is remedial,not penal in nature.That provi-sion applies here in view of the Trial Examiner'sfinding that the layoff on thebloomer line was contemplated long before the Union started its intense organiza-tional drive in July 1957.His findings are discussed at length above and will not bereiterated here.2.Willie D. MorrowMorrow, like Sandlin and the others named in the complaint who worked on thebloomer line when it was shut down on or about August 7, 1957, is alleged as adiscriminatee for her union membership and activities on its behalf.She testified at the hearing herein and impressed the Trial Examiner as a reliableand credible witness.She entered the employment of the Respondent on Septem-ber 13, 1952,as a seamer on the gown line. She worked at this job for 13 monthsand quit.She was rehired on October 25, 1955, on the cotton panty line as aseamer.From there she was transferred to the bloomer line when it was set up.She, along with Sandlin, was laid off on August 8, 1957.Morrow signed a union card on June 25,1957.Thereafter,she was activelyengaged in union activities.She was a member of the committee that called onNelson on the morning of July 15, 1957.Her testimony corroborates that ofSandlin as to. what transpired at that time,except she testified that Nelson saidthis "..Go ahead . . . that we could not get any cards signed upon companyproperty."525543--60-vol. 124-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe, like Sandlin, was interviewed privately by Nelson in his office about her-interest inmembership and activities on behalf of the Union.This occurred..about a week before I were laid-off."Her testimony is typical of all whowere interviewed by Nelson, which without doubt was clearly violative of the Act.Excerpts therefrom follow:Q. Please continue.A. He had the committee list, paper, laying there on the desk.And he said,"Willie," said, "I see you are leaning toward the union, and," said, "I hopeyou'll reconsider things before it is too late."Q. Do you recall anything else that was said?A. He said the union organizer, William von Bach, was going around tellingall of us girls a bunch of lies.And I asked him if the plant would move if theunion came in, and he said, "I haven't said it would move, but," said, "in myown words, I figure it will." Said, "They could get labor cheaper up Norththan they could here, after transportation."TRIAL EXAMINER: Did he say where up North?The WITNESS: No; he didn't.Morrow also corroborated Sandlin's testimony about Nelson's statement to themat the time they were laid off.Concluding FindingsThe Trial Examiner finds the same as to Morrow as he did to Sandlin, and forthe same reasons.3.Mae Nell StephensStephens, like Sandlin and Morrow,is named inparagraph 6 of the complaint asone of the girls laid off on August 7, 1957, when the bloomer line was moved toMinneapolis.She, like so many others who testified at the hearing, wasa longtimeemployee ofthe Respondent before her termination on August 13, 1957.Her employment history was as follows: (1) employed September 1952; worked7 months and quit; laid off for 14 months; then went back to work and ". . . workedcontinuously..except for "..leave of absence or being . . . sick or some-.thing like that."Stephens signed a union card sometime "around June 1957."Though she wasnot on the "Committee" that called upon Nelson on the morning of July 15, 1957,she did follow them into the plant and stood in the background and heard whatwent on.Later on that same day, Willie May Atkinson, the teacher16 onthe bloomer line,came to her and engaged her in conversation about the Union.Her testimony wasas follows:.I could have knocked her down with a feather if she'd of thinkthat I was for the Union." She told Atkinson that ". . . we could still have ourdifferences and be friends." She further testified that she and Atkinson were goodfriends and visited back and forth and "got together a lot at their homes."Though the Trial Examiner is not convinced that the above conversation betweentwo old friends was a violation of the Act, he does, however, feel that this conversa.tionand Atkinson's knowledge of her membership in the Union played a part in herinterview by Nelson shortly thereafter.While we are at it, we might as well dispose of the status of the teachers becausethey crop up all over the record in the testimony of several of the General Counsel'switnesses.The General Counsel contends in effect that they are supervisors withinthe meaning of the Act. The Respondent contends that they are not. In supportof its position the Respondent offered in evidence a description of the "Job Title"of the teachers:JOB TITLE: TeacherMUNSINGWEAR, INC.JOB SPECIFICATIONOCTOBER 23, 1957.1.Must know how to operate machines in department.2. Instructs new operators how to operate sewing machines and old operatorshow to sew new styles.3.Spot checks work of operators assigned to her.4. Instructs new employees regarding routine work duties.1e Seeinfra. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)835.May do mending work.6.May do experimental sewing.7.May assist and advise operators who encounter difficulties with their work.In the considered opinion of the Trial Examiner that while the teachers were notsupervisory employees within the meaning of the Act, they were"instrumentalities"through which the Respondent gathered important information about the unionactivities of its employees and the dropping of pertinent hints to them about whatwould happen to them if the Union came into the plant. In a recent case, theBoard had a somewhat similar situation.17 In that case a foreman who was notan agent ofthe Respondents, nevertheless, was the "instrumentality" through whichthe Respondent carried out its violation of Section 8(b)(4) of the Act.A pertinent excerpt from the above-mentioned case follows:On these facts the Trial Examiner concluded that no violation of 8(b)(4)had been proved, because Kamoske did not at any time address his remarks toMiller's employees, but only to Foreman Adams who was not an agent ofRespondents.We deem it unnecessary to decide whether, as found by theTrial Examiner, theSand D007 -2andBooher Lumberscases in which theBoard found that foreman-members acted as agents of their unions, are dis-tinguishable from the instant case.For contrary to the Trial Examiner wefind that Respondents are accountable for Adams' action in relaying to Miller'semployees Kamoske's order not to install the Del-Mar cabinets, whether or notAdams be regarded as an agent of Respondents.In ourviewAdamswasthe instrumentality through which Kamoske in-formed Miller's employees that the Del-Mar cabinets were not approvedforinstallation by their union.Kamoske told Adams not to install the cabinetsand Adams relayed this information to th° employees.Given the nature ofAdams' obligations as a union member, there was no need for Kamoskespecifically to instruct Adams to convey his order to the employees.Though aforeman, Adams was a union member, and was obligated to "adhere to theworking rules" of Respondent District Council which required him "not toinstall or erect trim, millwork or fixtures that do not bear the labor or stamp"of the Carpenters, and which imposed upon him the "duty" of preferringwritten charges against fellow members who violated the rules.Thus Adamswas not only precluded from working on nonapproved work but was obligedalso to promote adherence to such rules by other members.aLocal 1976, United Brotherhood of Carpenters and Joiners of America, AFL,et at. (Sand Door & Plywood Co.),113 NLRB 1210.aLocal1016, United Brotherhood of Carpenters & Joiners of America, AFL-CIO,et at.(Becher Lumber Co., Inc.),117 NLRB 1739.From time to time the Trial Examiner will have occasion to refer to his findingabove regarding the teachers.Stephens further testified that she and her husband called at the home of WillieMay Atkinson to inquire as to the condition of her husband who had been injuredin anaccident.This was on the Sabbath following the July 15, 1957, incident.While they were there, Nelson dropped by for the same purpose.During the con-versation that ensued, she testified that the Union crept into the conversation, andthat Nelson told them that ". . . things in our shop are really in a mess because oftheUnion."Both Nelson and Atkinson denied her testimony in this regard.Atkinson did admit in her testimony that the Union was mentioned while theStephens and Nelson were in her home, but from an entirely different angle.Atkinson testified that either before or after the visitors arrived, some unidentifiedunion supporter called her and threatened to blow up her home. There is no testi-mony in the record that the local police or any other law enforcement agency wasadvised of this. In the considered opinion of the Trial Examiner, Atkinson shouldhave advanced some testimony, not only as regarding herself, but as a responsiblecitizen in the community.Her inaction casts considerable doubt as to her credibilityas a witness.Nelson's demeanor as a witness did not impress the Trial Examiner.His testimony regarding the "affaire Cantrell" and other portions of his testimony,plus the impression he left with the Trial Examiner, compels him to discredit hisdenial.He takes the same position as to Atkinson. In the circumstances he creditsStephens' account of the incident and discredits the denial of Atkinson and Nelson.The question is now posed as to whether Nelson's remarks were violative of theAct.They were made in a private home in a friendly atmosphere, in the course17 SeeDel-Mar Cabinet Company,Inc.,121 NLRB 1117. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDof conversation back andforthbetween those present. In the circumstances, hemakes no finding in this regard.Primarily because of the "setting"in which suchremarks are made, like for example in a "captured audience,"such as was foundin theDixie Terminalcase.18Further discussion of this follows.What transpiredthe day following the conversation in Atkinson'shome, is in point to the TrialExaminer's observations and position.According to Stephens'credible testimony,she was called into Nelson's office andinterviewed concerning her union sympathies,activities,and the like.An excerptfrom her testimony follows:Q.What, if anything, happened the following day?A.Well, Iwas called into the office.Q.Who called you into the office?A. Mr. Nelson.Q. Please tell what happened then?A.Well, he was talking about the difference between the union and nothaving a union, said we already had everything the union could give us there.And he said, "As I told youlast night,if the union comes in" that the shopwould definitely move.Q. Did he tell you where the shop would move to?A. He said "it would definitely move" to me.Q. Continueplease.A.Well, I think he said something about-TRIAL EXAMINER: No. No.What he said.A. Anywayhe said-he asked me about signing a union card,and I toldhim that I had.And he told me if I wanted to clear my conscience electionday, why, I could.The TrialExaminer credits Stephens'testimony regarding the above.One of theprimary reasons for his finding is Nelson's testimony wherein he admitted callingindividual employees,who were clearly identified as union supporters at the hearingherein,and interrogating them about their union sympathies,activities,and thelike.His testimony was ". . . I felt in my own mind that if the Union came intothe plant and caused as much disturbance and additional cost of operation as I hadobserved it in other plants that I couldn't see how the Company could afford tooperate."In the considered opinion of the Trial Examiner,Nelson's interview with Stephensin his office as described above, was likewise so clearly violative of the Act that hesees no necessity of citing casesad infinitumto support his finding.One mustrealize that when employees are called into the general manager's office and queriedabout their activities in the exercise of their statutory rights under the Act, that theonly logical inference that can be drawn from such conduct is that it was for thepurpose of intimidating the individual employees subjected to such a query to be-ware of the consequences of exercising his rights.The important thing is thesetting; the general manager's office is a most convenient and suggestive place tointimidate employees.19Stephens,like all of the employees who were laid off on the bloomer line wasgiven a final separation notice.For the same reasons advanced as to Sandlin andMorrow, the Trial Examiner will hereinafter make the same recommendations asto her. In passing,the Trial Examiner desires to point out that the parties stipu-lated at the hearing that all the girls on the bloomer line were given final separationnotices when they were discharged.4.Melva Lou AkersMelva Lou Akers was hired by the Respondent on September 25, 1956. Shestarted out on the bloomer line and worked there until she was laid off on August 13,1957, and like Sandlin, Morrow, and Stephens,was given a final separation noticeat the time.Her job on the bloomer line was to string elastic, which is hard work and accord-ing to her,very difficult.She had no experience as a machine operator.At the timeof the hearing herein,she was unemployed.In December 1957, she went to theRespondent and asked for a job, and was informed that none were available.SeeDixie Terminal Co., infra.19 SeeN.L.R.B. v.Dixie Terminal Co.,210 F.2d 538(C.A. 6), enfg.asmodified 102NLRB 1452(certiorari denied 347 U.S. 1015),35 LRRM 2059 denying company petitionto vacate enforcement decree(certiorari denied 348 U.S. 952). MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)85She signed a union card on July 7, 1957. Other than this, the record is barrenof any further union activities on her part.Like so many others who worked on the bloomer line, she, too, was called intoNelson's office and interviewed by him regarding the Union. She testified that shecould recall very little of what occurred during the interview except that Nelsonsaid ". . . wanted us girls that was off to come in and vote" in the coming election.That her work was above average is evidenced by her credible testimony thatNelson said to her at the time she signed her final separation notice ". .. that helikedmy work."Concluding Findings as to AkersAkers, like Sandlin, Morrow, and Stephens, was given a final separation notice atthe time she was laid off. In the circumstances, the Trial Examiner will recom-mend that she likewise be placed on a preferential hiring list for the same reasonsset forth above in the case of Sandlin, Morrow, and Stephens.5.Autie Franks, Florence Humbers, and Adell MayAll of the above were named in paragraph 6 of the complaint in Case No.10-CA-3008 as having been discriminatorily terminated on or about August 8,1957, because of their membership in, and activities on behalf of, the Union andbecause they engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection.All were employedon the bloomer line.At the time the bloomer line was closed on or about August 8,1957, they, too, were given final separation notices.None of the above appeared and testified at the hearing herein and no showingor reason was advanced by the General Counsel as regarding their failure to do so.Nevertheless, the Trial Examiner is convinced and finds that since they weregiven final separation notices by the Respondent when their jobs were terminated,they, too, are entitled to the same remedy as recommended for Sandlin, Morrow,Stephens, and Akers.ConclusionIn the circumstances found above, the Trial Examiner will recommend herein-after that Humbers, Franks, and May be granted the same relief as Sandlin, Morrow,Stephens, and Akers, and for the same reasons as discussed and set forth above inthe case of Sandlin and Morrow; that is, that they, too, be placed on a preferentialhiring list 2eD. The layoff on the shoulderstrap line1.Catherine EadsThe complaint alleges in Case No. 10-CA-3008, paragraph 7, that "on or aboutAugust 23, 1957, Respondent laid off and terminated its employees Catherine EadsandWilla Dean Ballard at its Guin plant," because of their membership in, andactivities on behalf of, the Union and because they engaged in concerted activitieswith other employees for the purpose of collective bargaining and other mutual aidand protection.Eads was hired by the Respondent on February 3, 1953. She first worked as aside seamer for 2 years; then as a single needle operator for 1 year; and from thatjob she was transferred to the shoulder strap line where she worked until she waslaid off on August 13, 1957.According to Eads' credible testimony, she worked on shoulder straps for ladies'slips for approximately 8 months.From what the Trial Examiner gleans from therecord, this operation was started at the Guin plant sometime in January 1957.At the time the line was opened, the Respondent sent a man to the plant fromMinneapolis to instruct the employees on the line how to operate the machines thatwere to be used in making the straps.He was there about a week. There werethree employees on the line, Eads, Willa Dean Ballard, and Imogene Cannon.The line was closed on August 23, 1957, at which time all of the above-namedemployees were laid off and given final separation notices.20 Since the record shows that I3umbers and Franks were working for the Respondentat the time of the hearing herein, the Trial Examiner will nevertheless recommend in"The Remedy" that they, too, be given a regular layoff slip to replace the final separa-tion notice given them on or about August 8, 1957, so that their employment records withthe Respondent be clarified to that extent. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDEads signed a union authorization card in April 1957.Thereafter, she took anactive part in union affairs. She was a member of the committee, and her nameappears on the leaflet that has been set forth herein above.As indicated above, thepurpose of the leaflet was to publicize a union meeting at Boston, Alabama, onJuly 31, 1957. She, along with other members of the committee, passed out theleaflets outside the plant after working hours on the day of the scheduled meet-ing.In addition to the above, she was a regular attendant at union meetings andparticipated in the parade on Saturday, August 3, 1957.The parade has beenreferred to and discussed above.As a matter of fact, the Trial Examiner's resumeof the parade was taken from Eads' testimony.Eads was also present at the meeting called by Nelson in the cafeteria on July 16,1957, the day after the committee met with him, which has been thoroughly dis-cussed above.Her testimony regarding the meeting was to the effect that in thecourse of the meeting, Nelson told those present that ". . . he couldn't help usfrom wanting a union,but there was one thing sure, we'd better not talk union inthe building, or he would fire us and ask us questions later."There were around20 employees at the meeting, many of whom were members of the union committee.She, like many other employees, was privately interviewed by Nelson in his officeregarding her union activities.21A resume of her testimony follows:According to Eads, the shoulder strap machines were moved to a new locationin the plant on August 5, 1957. The location was near Nelson's office.As the Trial Examiner sees it, they were moved to the new location in prepara-tion for their removal to Minneapolis, Minnesota, after the shoulder strap line wasshut down on August 23, 1957.The Respondent's position regarding the closing of the shoulder strap line andmoving it to Department No. 521 in Minneapolis is the same as it advanced in theclosing of the bloomer line which has been discussed above in that section of thisreport dealing with the alleged discriminating discharges of Sandlin and Morrow.Sembla's testimony is pertinent and to the point. ' An excerpt therefrom follows:Q. Now, there has been some testimony about the middle of August a strapline I believe composed of three jobs was transferred to Minneapolis.A. That is correct.Q.Would you tell us about that?A.Well, the strap line was in the same classification as the bloomer line.Now, in order to understand this thing you have to realize that a great deal ofmen's merchandise was removed from department 521, as shown by this time-table, Exhibit 13, and as a result of moving the men's items out of the depart-ment, the Minneapolis women's department, it left it pretty small.Now, wealso have to operate at a profit, and we have overhead and that to absorb.And we formerly manufactured both the bloomer line-or the bloomers andthe shoulder straps in this same department. So we returned them to theiroriginal department.Q. Now, did you have any similar or related function in Minneapolis thatassisted in any way in having the strap line in Minneapolis?A.Well, the manufacturer of the straps in Minneapolis was beneficial be-cause we do have our design studio in Minneapolis, and we make up a numberof garments there.And we made up a small-or used to make some specialgarments.That worked very well to have your strap unit right there in theplant.Otherwise, you would be forced to make them by hand.Q. As I understand, this strap unit was a compact and complete unit?A. Yes; that's right.His testimony went into the record without objection from any of the parties.Sembla further testified in substance that by having the special machines back inMinneapolis "It assisted our operation through our design of the garments so thatwe were able to eliminate hard work and make them on the machines"; and thuslower the cost of the garments.As the Trial Examiner understands it, the transferof the shoulder strap and the bloomer lines was part and parcel of the plan sub-mitted by the consultants hired by the Respondent in 1956.This plan as in-dicated above, is set forth in Respondent's Exhibit No. 13 which was identified bythe witness Sembla, and admitted in evidence by the Trial Examiner without objec-tion from any of the parties.Sembla further testified that he alone was responsible for the setting of the datefor the transfer of the shoulder strap line from Guin to Department 521, Minne-21 Seesupra. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)87apolis,Minnesota, and that Nelson was neither consulted nor advised as to whenthe transfer was to be made.Nelson denied Eads' testimony to the effect that he told her that it would befoolish for the Company ". . . to stay down here and operate when they could gettheir labor done up there or up North cheaper.. . ."However, he did testify thatin several conversations with the employees where the question came up aboutthemoving of the plant if the Union "came" in, that his answer to their queries. . was I felt in my own mind that if the Union came into the plant and causedas much disturbance and additional cost of operation as I had observed in otherplants that I couldn't see how the Company could afford to operate."Eads impressed the Trial Examiner as an honest and forthright witness.Nelsondid not for reasons heretofore stated above. In the circumstances, the Trial Ex-aminer credits Eads' testimony and discredits Nelson's denial thereof.As the Trial Examiner interprets the record, Eads was a satisfactory employeethroughout her entire tenure of employment with the Respondent.Concluding FindingsHere, as in the case of the closing of the bloomer line, the Trial Examiner isfaced with the question of what was the Respondent's motivation for the closing ofthe shoulder strap line at its Guin, Alabama, plant and transporting its machineryand all to Department 521, in its Minneapolis, Minnesota, plant.The answer is adifficult one, particularly so because of the host of uncontradicted, undenied, andcredible testimony in the record regarding violations of Section 8 (a) (1) of the Act.But answered it must be in the light of the record considered as a whole.In the considered opinion of the Trial Examiner, the answer to the question liesin the testimony of Sembla, and his identification of Respondent's Exhibit No. 13.Itmust be remembered that his testimony was unchallenged in any' respect.More-over, the record contains no evidence rebutting an iota of his testimony.But mostsignificant of all is the fact that Respondent's Exhibit No. 13, which is set forthhereinabove, was received in evidence without objection from any party.Of furthersignificance is the fact that Sembla was not subjected tovoir direexamination bythe General Counsel regarding the authenticity of the instrument in question. Inthe circumstances, the Trial Examiner concludes and finds that the layoff and/ortermination of employment of Catherine Eads was economic in origin and notmotivated by her membership in, and activities on behalf of, the Union.Conse-quently, he will recommend below that the allegation in the complaint that theRespondent's action as to her was violative of Section 8(a)(3) of the Act bedismissed.There yet remains the allegation in the complaint that her termination and/ordischarge was also violative of Section 8(a) (1) of the Act.Here, we have exactlythe same situation as we did above in the case of the layoff of the girls on thebloomer line.Eads as well as the other girls who worked on the shoulder straplinewas given a final separation notice when the line was closed.The TrialExaminer has found above that Eads was one of the most active union adherentsin the plant.He has also found that she not only was a longtime employee of theRespondent, but that her record as such was outstanding.Then why was she givena final separation notice? In the considered opinion of the Trial Examiner, themotivation for the Respondent's conduct was precisely the same as he has foundabove regarding the girls on the bloomer line, which was to the effect that by sucha notice, other employees were thereby warned to think it over before joining theUnion.The Trial Examiner's reasoning has been set forth above in that section ofthis report dealing with termination and/or discharge of Evelyn K. Sandlin andWillie D. Morrow and will not be reiterated here.In the circumstances and for the same reasons as set forth and discussed above,the Trial Examiner finds that by serving upon Catherine Eads a final separationnotice at the time the shoulder strap line was discontinued, the Respondent violatedSection 8(a) (1) of the Act.Now as to the Trial Examiner's findings regarding Eads' credible testimony con-cerning antiunion statements made to her personally by Nelson.The Trial Examinerwill not discuss them at length here but will do so below in his summation of hisoverall findings and conclusions of the 8 (a) (1) allegations in the complaint.In view of all of the foregoing, the Trial Examiner will recommend below thatthe Respondent place Catherine Eads on a preferential hiring list in accordance withthe provisions set forth in that section of this report entitled "The Remedy." 2222Seesupra,in re Evelyn K. Sandlin and Willie D. Morrow. 88DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Willa Dean BallardBallard neither appeared nor testified at the hearing herein.Nor was any reasonadvanced by the General Counsel for her failure to do so.Nevertheless, in viewof the fact that she likewise was given a final separation notice, by the Respondentwhen her job was terminated, she is likewise entitled to the same remedy asCatherine Eads, and it will be so recommended below. It will also be recom-mended that the 8(a)(3) allegation in the complaint as to Ballard be dismissed forthe same reasons set forth above in the case of Eads.E. The layoff of employees on the No. 5909 slip and other linesParagraph 8 of the complaint in Case No. 10-CA-3008 alleges that on or aboutAugust 8, 1957, Respondent terminated the employment of its following namedemployees at its Guin plant:Willie Helen BerryhillImogene PughChristine ClarkWillamae RobertsMyrtle MooreEvie WarrenJoyce ParrAt the close of his case-in-chief, the General Counsel moved to delete the namesofMyrtle Moore and Imogene Pugh from the above-quoted paragraph of the com-plaint.The motion was granted by the Trial Examiner.Of the above-named employees, the following testified at the hearing herein,WillieHelen Berryhill, Christine Clark, Joyce Parr,Willamae Roberts, and EvieWarren.1.WillieHelen BerryhillMrs. Berryhill was first employed by the Respondent at its Guin, Alabama, plantsometime in the early part of 1953, as a seamer. She worked as such for about3 months and "took a pregnancy leave." She did not return to work until sometimein the early part of 1955, and worked for about 6 months.At about this time, herlittle boy became ill with the whooping cough and she again laid off until sometimein 1956.The record is none too clear as to just what jobs she worked on after shereturned to work in 1956, as the following excerpt from her testimony indicates,"Well, I seamed and zigzagged and straightened, straight needle, and sew bottomtrim with-I don't know what kind of a machine, but it was a new one." Sheeventually was assigned to work on No. 5909 slips where she was employed at thetime she was given her final separation notice on August 8, 1957.Berryhill was an active supporter of the Union.As a matter of fact, the recordshows that she came from a "union family." She lived at Brilliant or Boston,Alabama, and her father was a longtime member of the United Mine Workers.She signed a union card around the first of June 1957, and thereafter actively andpublicly participated in union affairs.She was a member of the union committeethat called upon Nelson on the morning of July 15, 1957.Her account of whattranspired at that time corroborates the testimony of Sandlin and others which hasbeen set forth above.That is, that Nelson told the committee that they "couldn't"organize the plant on company time and/or property.Berryhill was also one of the employees who met with Nelson in the cafeteria onJuly 16, 1957.Her version of what transpired on this occasion was to the effectthat there were about 18 or 20 employees present and that Nelson told them,.that we couldn't have any cards signed on company property, and if we werecaught talking about the union, that we would be fired immediately."Nelson's version of what transpired at the above meeting has been discussedabove.As the Trial Examiner sees it, there is little variance between Berryhill'stestimony and that of others who were present at the meeting. In the circum-stances, the Trial Examiner credits Berryhill's version since he is convinced that itwas her best recollection of an incident that occurred almost a year before shetestified at the hearing herein.Berryhill, like Sandlin and others mentioned above, was also privately inter-viewed in Nelson's office sometime in the latter part of July 1957.Her testimonyis interesting and important; for this reason the Trial Examiner feels that an excerpttherefrom should be set forth below:Q. Did Mr. Nelson at any time have a conversation with you relative to theunion?A. Yes; he did.Q. Can you recall about when this happened?A.Well, it was about the last of June, or July. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)89Q. Please tell what happened?A.Well, he toldthe teachers to tell us to come in one by one.And whenone girl would come out,she would tell the girl seated next to her to come in.And Iwas about the fourthor fifth girlto go in.And he saiditwas just a friendlychat, that he wouldlike to get back incloser to the girls and find out what was wrong and why we wanted the union.And I told him because I thought it was better to have a union,we'd havebetter management,and more pay,and just make everything better on him andus too.Q. Go on.A. And he askedme didn'tIknow that if the union came in that theywould take the plant away from Guin,and he asked me just why I was forit.And I told him I was raised around where there was union all my life, andmy daddy was union,belonged to a union,and that they had done them goodby paying a dollar, starting off a dollar and up to twenty-five and more, andI'm sure it would help us.And we talked for a while, but I can't recallall of it.But when I started to leave, he said,"Well, what do you still think about it?"And Isaid, "I'm still for the union."Berryhill was laid off along with other girls on the No. 5909 slip line on or aboutAugust 5,1957.According to her credible testimony,she had been working onthe slip line for about a month.Her particular job at the time she was laid off was"seaming in the bust section."The events leading up to her layoff are best told in her own words:Q.Would you tell me what happened on the last day of your employment,please?A.Well, wehad plenty of work until about noon,I guess, and there was aservice girl who would bring a bundle.Everytime we would need one, shewould go get one.And just about 30 minutes,I guess, before quitting time,this teacher came to me and told me that I should go by the office and signa layoff slip.And Miss Hazel Parks, the supervisor I guess over the othergirls, told me if I go by and sign it I'd draw my unemployment,but she wouldprobably callme back in a few days.TRIAL EXAMINER:That's when you were laid off?The WITNESS:That's right.TRIAL EXAMINER:And establish who she was again?The WITNESS:She was over the other teachers,Hazel Parks, I presume.TRIAL EXAMINER:Is she the person who told you that?The WITNESS: Yes.Q. (By Mr. Lipsitz.)You left the plant then that day, August 5th?A. Yes.Berryhill had been laid off before and on those occasions she was given a regularlayoff slip, which the Respondent customarily gave laid-off employees.This par-ticular form has been thoroughly discussed above, particularly regarding the girlswho were laid off when the bloomer line closed down.For that reason, hesees no necessity in reiterating it here.Suffice it to say that Berryhill expectedsuch a form when she was laid off on August 5, 1957.This is evidenced by theremarks her teacher made to her at the time she was laid off.However, suchwas not the case in this instance as will be shown below.According to Nelson, he called the Respondent'sattorney,Frank Constangy, inAtlanta, Georgia,on or about August 6, 1957,and discussed with him the type oflayoff form to be given the employees who were then or were about to be laid offin the Guin plant.As a result of this conversation, Nelson sent Berryhill the follow-ing letter:MARION MILLSDivision of Munsingwear, Inc.GUIN, ALABAMAAugust 8, 1957Mrs.WILLIEHELENBERRYHILLBrilliant, Ala.DEARWILLIE,Due to curtailed manufacturing operations in our plant I fore-see no likelihood of your future re-employment.Therefore,Iwish to so in-form you at this time so that you may be able to seek employment elsewhere.Your separation as of this date has been recorded as due to the discontinuationof your job. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDI regret the loss of work from our plant which has made this action neces-sary and wish you the best of luck in finding other work. Should you desire aletter of recommendation from me I will be happy to cooperate.Sincerely,AN:niARTHUR M. NELSON,Plant Manager.Similar letters were also sent to Christine Clark, Joyce Parr, Evie Warren, andWillamae Roberts.On or about August 8, 1957, Berryhill received a final separation notice from theRespondent.The significance of this notice has been thoroughly discussed above inthe case of Cantrell, Sandlin, and Morrow and will not be reiterated here. Suffice itto say that what it actually meant was that the Respondent was through with her.At the time of the hearing herein, Berryhill was employed at "Carl Lee'sTrousers" in Brilliant, Alabama.The Respondent's position regarding the layoff of the girls on the No. 5909 slipline follows.In the main, its position is about the same as it advanced in the case of theclosing of the bloomer line and the shoulder shop line, which have been thoroughlydiscussed and disposed of above.After careful consideration of the entire record in the case, the Trial Examinerisconvinced that his concluding findings in this particular section of the reportshould be made after he has set forth his findings of the individuals named in thecomplaint since his ultimate findings and conclusions will be predicated upon thetestimony of the individuals named in the complaint, Berryhill, Clark, Parr, Roberts,and Warren, considered in the light of the record as a whole.2.Christine ClarkClark was first employed by the Respondent in January 1956, and was laid off onJune 18, 1957.At the time of her layoff, she was ". . . bar packing on the pantyline."At the time she was laid off, she was told by her teacher, Willie Atkinson,that she was being laid off for lack of work and that she would be notified when toreport back to work.At the time she was laid off, she signed the regular layoffslipwhich as indicated above, was the Respondent's custom in such cases. Inother words, an employee could expect to be recalled by the Respondent when workwas available.This particular form was kept on file in Respondent's office andcontained thereon ways and means of getting in touch with the employees whenwork was available.She remained in the status of a laid-off employee untilAugust 8, 1957, when she received a letter from Nelson informing her that she waspermanently laid off.At the same time, she received a final separation notice.Theletter from Nelson is couched in identical language with that which Berryhill re-ceived.Since that letter has been set forth above, the Trial Examiner sees nonecessity of inserting it here.Suffice it to say that the letter was in accordancewith the instructions Nelson received from the Respondent's attorneys in the tele-phone conversation with them which has been discussed above in that section ofthis report concerned with Willie Helen Berryhill.The record shows that Clark was an active union adherent, both before andafter her layoff on June 18, 1957. She was one of the first employees of theRespondent to sign a union card, having done so in March 1957, at about the timethe Union started its organizational drive amongst the employees at the Guin plant.She was a member of the union committee and her name appears on the handbillthat was passed out to the employees on July 31, 1957. The handbill in questionhas been thoroughly discussed and set forthin totoabove.She was with the com-mittee when it called upon Nelson on the morning of July 15, 1957, even thoughshe was on a layoff status.Her account of what transpired at that time is aboutthe same as others who attended the meeting.Her recollection was that Nelsontold the group that ". . . there wasn't going to be no organizing in the plant. .In addition to the foregoing, she attended union meetings and participated in theparade on August 3, 1957.There is no evidence in the record that Clark ever returned to the Respondent'soffice after she was laid off on June 18, 1957.Final disposition of the case as to Clark will be set forth below.3. Joyce Nell ParrJoyce Parr was first hired by the Respondent sometime in 1955, as a side seamer.She worked for about 2 weeks as such and was laid off. She was recalled about MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)912 weeks later and continued to work as a folder, or as she put it, "laidup lace," atthe cutting table up until August 8, 1957.During this period of her employment,she was laid off on several occasions and recalled when work was available. Eachtime she was laid off, she signed a regular layoff slip, which contained her name,address, and information as to how the Respondent could get in touch with her inthe event that it desired to recall her to work.Usually one of the girls who rode inthe same car pool with her would come around and tell her when to report to work.She, as well as the other employees named above in this section of the report, waslaid off on August 8, 1957, and thereafter received a final separation notice, and aletter from Nelson, identical with that received by Willie Helen Berryhill whichhas been set forth above.Parr testified that at the time she was laid off, there were about 20 employeesworking in the cutting department and that their supervisor was Mrs. Netta Pugh.She further testified that on the day she was laid off, August 8, 1957, she had a con-versation with Nelson.An excerpt from her testimony follows:Q. Go on and tell me what happened, if anything, that day?A. He just told me that he didn't have any more work for me, and that heknew that I'd been laid off a lot but it was because that I was the youngest handon the folding line.Q. Speak a little louder, please, Miss Parr.Go ahead, and start all overagain, and tell what happened that day?A. He told me that he would have to lay me off because he did not haveany more work for me, and that he knew I'd been laid off a lot. It was be-cause that I was the youngest hand on the folding line, and he thought Iunderstood that.Q. Go on.A. And he told me that the reason we did not have any work was becausethe company had sent thousands of orders up to Hamilton and that-Q.What do you mean by sent thousands of orders to Hamilton?A. There is a plant in Hamilton.Q. Operated by the same company that operates Marion Mills?A. Yes. And that he would call me back just as quick as he could.Q. And was there anything else said that you can recall?A. Not that I can recall.Nelson denied that he made the above statements to Parr, and in addition testi-fied that he could not recall having had any conversation with Parr about the Union.He particularly denied saying that "thousands of orders" had been sent over toHamilton.After careful consideration, the Trial Examiner credits Parr's testimonyto this extent.He finds that she and Nelson had a conversation and that in thecourse thereof, Nelson did tell her in substance that orders that ordinarily wouldhave been processed in the Guin plant were now being handled at the Hamiltonplant.Though the Trial Examiner is convinced that Parr misinterpreted Nelson'sstatement, nevertheless, he is convinced that he did bring up the transfer of ordersto Hamilton for the simple reason that such was the fact, and is so evidenced by thetestimony of both Nelson and Sembla on direct examination in the Respondent'scase-in-chief.Parr signeda unioncard sometime in May 1957. Though not a member of theunioncommittee that called upon Nelson on the morning of July 15, 1957, she didgo into the plant when they did and stood in the back and heard what was said.According to Parr's credible testimony, Netta Pugh, her supervisor, came by andasked her about the meeting. She told her it was the union committee. In theconversation that followed, Pugh asked her if she had signed a union card. Shetold her that she had not. Pugh said she didn't think she had and went on to saythat she ". . . thought if the Union came into the plant that the plant wouldmove.up north."As indicated above, Parr was laid off on August 8, 1957, and shortly thereafterreceived a final separation notice from the Respondent.Thus, despite the re-assuringwords of Nelson that she would be recalled to work, she received the abovenotice, which as indicated above, meant that the Respondent was through with her,and never intended to recall her to work.At the time of the hearing Parr was working in a 5 & 10 store in Winfield,Alabama.Concludingfindings asto Parr and the othersnamedin this section of this reportwill follow below.4.Willamae RobertsWillamae Roberts was first employed by the Respondent on December 19, 1955. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe first worked as a lay-up assemblygirl inthe cutting department, and con-tinued on this job until May 30, 1956.On that date, she took pregnant leave untilsometime in September 1956. She worked steadily thereafter until October 30,1956, when she was laid off until she was recalled about 2 weeks before Christmas.She then worked until March 7, 1957, and was again laid off until May 4, 1957.On that date she received a letter from the Respondent regarding her Blue CrossInsurance program.She went to the plant to see Nelson about her insurance. Inthe course of their conversation, Nelson asked her if she would like to come backtowork.She told him yes.As a result she went back to work the next day,May 5, 1957, on the ". . . cotton panty lay-up machine, where she worked steadilyuntilAugust 5, 1957."On that date she was transferred over to the No. 5909 slipline where she worked for 3 days.On August 7, 1957, at about 3:15 p.m., Netta Pugh, her supervisor, came to herworking place and handed her a paper to sign. Pugh told her that she was beinglaid off for lack of work, and would not be called back ". . until work pickedup."Shortly thereafter on or about August 8, 1957, she, like Berryhill and theother girls named in this section of the report, received a final separation noticefrom the Respondent.The notice was accompanied by a personal letter fromNelson identical with that sent Berryhill, which has been set forth herein above.The significance of a final separation notice has been thoroughly discussed above,and will not be reiterated at this time.Roberts joined the Union around June 1, 1957, and thereafter took an activeinterest in its organizational efforts.She attended union meetings, and participatedin the parade on August 3, 1957.Though not a member of the union committee, she did accompany it when itcalled on Nelson on the morning of July 15, 1957.Her account of what transpiredat that time was about the same as that of other witnesses whose testimony hasbeen commented on above. She also attended the meeting in the cafeteria onJuly 16, 1957.Her credible testimony was as follows:Q.What, if anything, occurred the next day, on July 16, 1957?A. Yes, sir.After we went in to work, why, he called us-some of the girlsin the office, and talked-not in the office but in the cafeteria, and talked tothem.Q. And what was said there in the cafeteria?A. He told us if he caught any of us girls talking union he would fire usimmediately.Q. About how many girls were in this group?A. Oh, about 15 or 20.As indicated above, Roberts participated in the parade on Saturday, August 3,1957.The paradeconsistingof several automobiles containingunionmembers hasbeen described and discussed above.When she reported for work Monday,August 5, 1957, Nelson called her into his office for a private interview.Whattranspired at that time is best told in her own words.An excerpt from her testi-mony follows:Q. Please relate what, if anything, occurred on August 5, 1957?A.Well, after I went in to work, it wasaround nineo'clock Netta Pugh-Q. Speak up loud, please real loud.A. After I went in to work, Netta Pugh came back,-It was around nineo'clock,-and told me that Mr. Nelson wanted to see me in his office. So Ijust left work and went into the office where he was at, and onlyhim and Iwere in there.Q. Continue, please.A. He said, "Now, Willamae, I know that you are for the union because Isaw you pass Saturday in one of the cars that were in theunionparade."Andhe said, "Since I saw you, the facts can't be denied."TRIAL EXAMINER:I can'tget that.Mr. LIPSITZ: "Since I saw you, the facts can't be denied."TRIAL EXAMINER: You got that, Mr. Reporter?The REPORTER: (Nodding affirmatively.)TRIAL EXAMINER: Go ahead,ma'am.See, we all have to hear things. I'msorry I interrupted.The WITNESS: Oh.He then asked me what we girls expectedto gainfrom the union, that weget everything that they was promising except six holiday pay and that-thesixth holiday pay, and that was Memorial Day, and that it was his own faultbecause of that for the first year that he was down here he closed the shop MARION MILLS (DIVISION OF MUNSINGWEAR,INC.)93and the businessmen in Guin laughed at him.And since that day he hadn'tclosed the shop on Memorial Day.And then he asked me if I had ever be-longed to a union, and I told him Yes I had. And he asked me if we wereever out on any strikes, and I told him Yes, and when we came out that weusually stayed out until we got what we wanted before we went back to work.And he said then he was a foreman once in Minneapolis and in a union shop,and that there was a committee that came around once a month to pick upthe grievances.And one month when he only had two grievances that theunion committee pitched a fit.And he said, "Willamae, I hope that you changeyour mind about the union because if the shop goes union it will absolutelyclose down and go back North because that the company does not want tooperate under a union shop here in Guin, because it would save $86,000 ayear cutting expense from up there down here."And I then asked him why some of the girls were acting toward me like theywere in the cutting department, why they had stopped speaking to me.Andhe said, "Willamae, your question is very easy.Those girls have suspectedyou are for the union and they are against it."He then handed me a clipping out of the newspaper that was about two unionofficials that had built fine homes out of union funds.And he asked me wasthat what I would like to have done with mine, and I told him No.Q. And can you recall whether anything else was said?A. Not at the present.The above testimony of Roberts stands uncontradicted and undenied in the recordand is fully credited by the Trial Examiner.According to Roberts, she and Netta Pugh, her supervisor, had several conversa-tions about the Union before she was given her final separation notice on August8,1957.One of their conversations concerned a union meeting that Robertsattended over at Boston, Alabama.According to her uncontradicted and credibletestimony, Pugh came to her the next day and said ".you went to this meetingdown here,23 and I heard that you went to that one at Boston last night.What didthey do? . .. ' She told Pugh in substance, that if she wanted to know what wenton at union meetings she should go to them herself and find out because she wasnot "toting any,tales."On another occasion, shortly before Roberts was laid off, Pugh said to her thatshe did not see what ". . . we girls expected to gain from the Union that we hadeverything they was promising."Shortly after that conversation, she had anotherone with Pugh and two other girls, Eugene Mobley and Gladys Smith.Roberts'account of the conversation was Ito the effect that if she wanted to keep her job, shehad better go into the office and have her name taken off the list of known unionadherents which the Respondent kept in the office. Pugh, who was acting as spokes-man for the group, went on and told Roberts that ". . . if the Union comes in here,the plant will absolutely close down and go back north, because we girls here inGuin are not going to stand for any union and also lose our jobs."As indicated above, Roberts' testimony regarding her conversations with SupervisorNetta Pugh stand uncontradicted and undenied in the record. Pugh did not testify atthe hearing herein.Nor was any showing made by any of the parties that she wasunavailable as a witness. In the circumstances the Trial Examiner credits Roberts'testimony.The Respondent's position as to Roberts is practically the same as it took in thecase of Berryhill, Clark, and Parr, which as indicated above, was that the layoff ofthe employees was for economic reasons.That is, that work was slack at the Guinplant and it was necessary to lay off certain of the employees.The Trial Examinerwill discuss in detail below all facets of the Respondent's defense.5.EvieWarrenEvie Warren was first employed by the Respondent in January 1955, as a folderon the "panty line." She worked at this job until sometime in June 1955, when shequit and took a job near her home in Boston, Alabama. Sometime in January 1957,she quit her job in Boston and went back to work for the Respondent. She was putback on her old job as a folder on the "panty line," where she worked until June 18,21The record indicates that at about this time, the Respondent held a meeting ofsome kind in the National Guard Armory in Guin.Pugh also was referring to a union meeting held at the Miners Hall in Boston,Alabama.Boston is about 15 miles across country from Guin, and is also in MarionCounty, Alabama. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957, when she was laid off for lack of work.At the time she was laid off, herteacher,WillieMae Atkinson told her "... I'm going to lay you off until thisunion mess is settled."Warren's testimony stands uncontradicted and undenied inthe record.Moreover, she impressed the Trial Examiner as an honest and forthrightwitness.In the circumstances, the Trial Examiner fully credits her testimony.Thestatus of Atkinson as a teacher, and others similarly employed by the Respondent,has been thoroughly discussed above, and will not be reiterated here. Suffice it tosay that for the reasons stated above, the Trial Examiner finds that Atkinson wasan "instrumentality" of the Respondent in its campaign against the unionization of itsemployees and hence responsible for her conduct.At the time Warren was laid off, she was given the regular layoff slip which hasbeen discussed and described above. In other words, she was still an "employee"on a "layoff" status, and as such she normally could have expected to be recalledto work when it was available.That this was the Respondent's policy, at least priorto the numerous episodes in August 1957, is so well established in the record thatthe Trial Examiner sees no necessity for extensive comment herein, at this stage ofthe report.The record clearly shows that Warren was an active union adherent both beforeand after her layoff on June 18, 1957. She joined the Union April 8, 1957. There-after, she attended all union meetings; participated in the parade on August 3, 1957;and was on the union committee, but was not present when it called upon Nelsonon the morning of July 15, 1957.That the Respondent was well aware of her union activities is evidenced by:(1) her name appearing on the handbill set forth above in the resume of Sandlin'stestimony; and (2) by the remarks of Atkinson to her at the time she was laid offon June 18, 1957.Warren went back to the plant sometime in December 1957 and asked Nelson fora job, but was not rehired.The Respondent's position as to Warren is practically the same as it advanced forthe other employees who were laid off at about the same time she was.Concluding Findings as to Employees Named in Paragraph 8, Case No. 1O-CA-3008As the Trial Examiner sees it, the Respondent's primary defense to the layoffson or about August 8, 1957, of Berryhill, Clark, Parr, Roberts, and Warren is two-fold: (1) the reorganization plan adopted by the board of directors in April 1957,necessitated the removal of certain lines from the Hamilton plant to Minneapolis,and that other lines of necessity had to be moved into the Hamilton plant to taketheir place; and (2) economic conditions were likewise an important factor in thelayoffs at the Guin plant beginning in August 1957.Let us first look at the effect of the reorganization plan upon the employmentsituation at the Guin plant.The Trial Examiner has found above that the evidenceadduced by the Respondent both oral and documentary sustained its position regard-ing the closing of the bloomer line and the shoulder strap line. An examination of theorganizational plan as shown on Respondent's Exhibit No. 13 shows that no provisionwas made for the transfer of No. 5909 slips from any of its plant. In fact, Semblatacitly admitted this in his testimony on direct examination.The record also revealsthat slip No. 5909 is a standard product and was made and could be made withoutany material changes in equipment at several of its plants.From what the TrialExaminer gleans from the record, there was nothing so complicated about its manu-facturing process that required specially trained operators.At times material hereinup until around August 7, 1957, there were some 15 or 20 employees working onthis slip in the Guin plant.The supervisor in charge was Netta Pugh.In the considered opinion of the Trial Examiner, some of the most importanttestimony in the record of what was behind the Respondent's removal of theNo. 5909 slip line from Guin to Hamilton is found in the testimony of Semblahimself.He testified to the effect that the transfer of the No. 5909 slip from Guin toHamilton was for the following reasons, ". . . The removal of the men's merchan-dise,men's production from the Hamilton to Minneapolis, as mentioned, the men'snylon pajamas and the men's nylon shortsnecessitated a replacement."From thistestimony, the Trial Examiner infers that the Respondent contends that it was forthis reason that the manufacture of the No. 5909 slip was discontinued at Guin andmoved over to Hamilton, 14 miles away as a "replacement" and thus provide jobsfor the Hamilton employees who were idled by the removal of the items of men'sgarments to other plants as set forth in the reorganization plan.What happened tothe employees who were automatically laid off at Guin seems not to have concernedthe Respondent at all.Here then, in the considered opinion of the Trial Examiner, MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)95lies the answer to the perplexing question before us. It must be borne in mindthat the Hamilton plant was nonunion, and there is no evidence in the record thatthe employees in that plant had attempted to engage in concerted activities.That the transfer of the No. 5909 slip to the Hamilton plant did, as Semblaanticipated, provide a "replacement" in the Hamilton plant is shown by the testimonyof Barbara Ann Ray, an employee of the Respondent at that plant.According toher credible and undenied testimony, she worked on the No. 5909 slip line in Hamil-ton from the time it was moved there sometime in August 1957, up until she was puton a layoff status; that about 12 girls were assigned to making the slip; and that fora time they were required to work overtime to meet production requirements.Therecord shows that the Respondent did not replace the No. 5909 slip with anotherline of its products at its Guin plant.That the Respondent was well aware of the union activities of Berryhill andRoberts, both of whom worked on the No. 5909 slip line, is well established in therecord, and supporting testimony regarding this has been set forth above. It will notbe repeated here.Suffice it to say that the Trial Examiner predicates his findingon the uncontradicted, undenied, and credible testimony of both Roberts and Berry-hill regarding the statements made to them by Netta Pugh and Nelson.In the circumstances found and described above, and in the light of the recordconsidered as a whole, the Trial Examiner is convinced and finds that the productionof the No. 5909 slip, and the resulting layoff of the employees named in thecomplaint,WillieHelen Berryhill and Willamae Roberts, was for discriminatoryreasons primarily to discourage the employees in the Guin plant from exercising therights guaranteed them by the Act.Hence, by such conduct the Respondent inter-fered with, restrained, and coerced its employees within the meaning of Section8(a) (1) of the Act; and by laying off and terminating the employment of WillieHelen Berryhill and Willamae. Roberts, because of their membership in, and activi-ties on behalf of, the Union, and because they engaged in concerted activities withother employees for the purpose of collective bargaining and other mutual aid andprotection, violated Section 8(a)(3) and (1) of the Act.Compelling factors in the Trial Examiner's findings of the above have been asfollows: (1) the No. 5909 slip line was a standard line, and could have been, andwas for a long time, produced at the Guin plant; (2) its removal is not mentionedin the reorganization plan, as evidenced in Respondent's Exhibit No. 13; (3) admit-tedly it was closed at the Guin plant to provide a "replacement" for items movedout of the Hamilton plant; (4) the workload at the Hamilton plant increased aftertheNo. 5909 slip line was transferred there and the employees working thereonwere required to work overtime to meet production requirements; (5) its closingoccurred less than 1 week after the handbill, setting forth the names of the unioncommittee was distributed to the employees of the Guin plant, and the parade ofunion adherents by the plant which was observed by Nelson and others; (6) theanimosity of the Respondent towards the unionization efforts of the employees atthe Gain plant as expressed time and again by Nelson and others to not onlygroups of employees, but by private interviews of a number of employees in whichthe employees were questioned about their union sympathies and warned of theconsequences of their attitude; and finally (7) the issuing of final separation noticesto not only the above-named employees, but to others named above as well, whichin effect were notices of discharge.The Respondent's use of the final separationnotice in the layoff of a number of its employees at the time it did, when in thepast it had issued regular layoff notices to employees when they were laid off hasconvinced the Trial Examiner that the real motive behind this move was to interferewith, restrain, and coerce its employees into abandonment of any "notions" theymay have had about "unionizing" the plant. It must be remembered that the useof the final separation notice came less than a month after Nelson was informedby the committee of their intention to organize the plant.That its timing by theRespondent was well calculated, is evidenced by the result of the election heldSeptember 6, 1957.a. Joyce Nell ParrThe Trial Examiner has set forth above his preliminary findings as to Parr.After careful consideration, the Trial Examiner is convinced and finds that Parr,likeBerryhill and Roberts, was in effect discriminatorily discharged by the Re-spondent for precisely the same reasons that they were on August 8, 1957. Sincethe same reasoning applies to Parr as to them, he will not burden this report witha "rehash," of his rationale.Suffice it to say that he makes the same findings.In the circumstances found and described above, the Trial Examiner finds thatthe Respondent by giving Joyce Nell Parr a final separation notice on August 8,1957, effectively discharged her because of her membership in, and activities on 96DECISIONSOF NATIONALLABOR RELATIONS BOARDbehalf of, the Union and because she engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutual aid andprotection, and by such conduct violated Section 8 (a) (3) and (1) of the Act.b.ChristineClark and Evie WarrenThe Trial Examiner has set forth above his preliminary findings as to Clark andWarren. In his considered opinion, both are in the same category.They wereon a layoff status from June 18, 1957. As laid-off employees, they normallywould have been called back to work when it was available. But such was notto be the case.They, too, were given final separation notices by the Respondenton or about August 8, 1957. By this conduct, the Respondent effectively dis-charged them.The portent of the final separation notice in the relationship be-tween the Respondent and its employees has been thoroughly discussed above andwill not be reiterated here.In the circumstances found and described above, the Trial Examiner is convincedand finds that the Respondent by giving Christine Clark and Evie Warren finalseparation notices on or about August 8, 1957, effectively discharged them becauseof their membership in, and activities on behalf of, the Union and because theyengaged in concerted activities with other employees for the purpose of collectivebargaining and other mutual aid and protection, and by such conduct violated Sec-tion 8 (a) (3) and (1) of the Act.Since both Clark and Warren were on a layoff status at the time they were dis-charged, the Trial Examiner will recommend in that section of this report called"The Remedy" that they be made whole for any loss of earnings they may havesuffered as a result of the Respondent's conduct from the date new employees werehired sometime around the middle of September 1957.6.Florene Caudle and Jo Nell WarrenParagraph 9 of the complaint in Case No. 10-CA-3008 alleges that the Re-spondent "... on or about August 21, 1957,.laid off and it subsequentlyprovided less employment to its employees, Florene Caudle and Jo NellWarren . . ., because of their membership in and activities on behalf of the Union,and because they engaged in concerted activities with other employees for the pur-pose of collective bargaining and other mutual aid and protection."The TrialExaminer will deal separately with the above-named employees below, because hefeels that each case stands on its own.He will first dispose of the case as toFlorene Caudle.a.FloreneCaudleCaudle was first hired by the Respondent on December 13, 1954, asa side seameron the slip line.She worked at this job for a few weeks and was laid off sometimearound the first of January 1955. She was off for about 6 weeks and was recalledtowork.Thereafter, she worked "pretty regularly," except for a few layoffs, oras she putit inher testimony on direct examination, ". . . maybe a day or two everynow and then until August 21, 1957." In the interim she "got pregnant"sometimearound the middle of April 1957. She continued working, however, until August21, 1957.What transpired at that time and thereafter follows:Caudle testified that a few days before she was laid off on August 21, 1957,Nelson came to her and asked her about her pregnancy and when she was "planningon quitting."She told him she did not know, and that Nelson told her she.had better be out by the first of the month" and walked away.Caudle was perturbed by Nelson's remarks and she went to him and asked foran explanation.He told her in substance that he had reference to her condition.He finally told her to bring him a doctor's certificate and if favorable she couldwork a while longer. She brought him a certificate from her doctor to the effectthat she could work until October 1, 1957.This was on August 21, 1957.On that date, Caudle was working on various styles of slips.Her coworkerswere Elva Pugh and WillieBannister,and their teacher was Elsie Mayo.From what the Trial Examinergleans fromthe record, Teacher Elsie Mayobrought Caudle a bundle of No. 5800 slipslate inthe afternoon of August 21, 1957,and told her "when you get this done you'll have to clock out-there's nothing elsefor you to do."Caudle testified that from that date on she received less work.Her testimonyon directexaminationis importantfor reasonswhich will be apparent below.Apertinent excerpt therefrom follows:Q. And were you called back the next day or the following day or anythingof that? MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)97A.Well, I was laid off for some time, for a few weeks. I don't know justhow many.Q. Yes.A. And then I was called back for maybe one or two days a week, and someweeks I got three days.Q. For how long a period of time was that that you would be called backfor just one or two days a week?A. About three or four weeks, just before I take my pregnancy leave.Q. And when did you take your pregnancy leave?A. November 15, 1957.At the time Caudle was laid off, there remained two other employees who weredoing similar work, Elva Pugh and Willie Bannister.The record shows that bothwere kept on the job.The General Counsel contends that either Pugh or Bannister should have beenlaid off and Caudle retained, and that the reason she was not was because of hermembership in, and activities on behalf of, the Union.On the other hand, the Respondent contends that work was slack right at this par-ticular time and that it was necessary to lay off one of these employees named above;that Pugh was assigned to and was working on a special order; that Bannister hadmore seniority than Caudle, and that this was the determining factor in selectingCaudle for the layoff.The record clearly shows that the Respondent's policy at times material herein wasthat when a layoff occurred, say for example on the panty line, and at the time therewas work on one of the slip lines that there was no "bumping from line to line," butthat if there was a layoff on a particular line, then the employees with the leastseniority were selected for layoff. In the considered opinion of the Trial Examinerthiswas a fair and reasonable policy.The mere fact that one of the selected em-ployees was a union member is beside the point, since there is nothing in the Act thatgives a member or supporter of a union super seniority rights.The Respondent also contends that Caudle was not given less work than other em-ployees after she was laid off on August 21, 1957. In support of its contention, itproperly identified, by its witness Nelson, a chart showing the work records of anumber of employees during the period from August 21 to October 6, 1957. Thechart is well captioned "Random Selection of Employees" and the number of hoursworked by them in the weeks shown thereon. This document was admitted in evi-dence as Respondent's Exhibit No. 19, subject to check against the original recordsin the Respondent's custody by the General Counsel and counsel for the Union.Noobjections were then or have been made since the close of the hearing to its admissionin evidence. In the circumstances, the Trial Examiner shall consider it in the lightof the record considered as a whole.Let us first go back and look at the excerpt from Caudle's testimony that has beenset forth above.Here we find that she testified that after she was laid off onAugust 21, 1957, she only got one or "two days a week and some weeks I got threedays."Respondent's Exhibit No. 19 tells a different story.Here it is.Florence Caudle-Respondent's Ex. #19Hours1957WorkedAug.25-------------------------19Sept.1--------------------------40Sept.8--------------------------24Sept.15-------------------------32Sept.22-------------------------16Sept.29-------------------------40Oct.6--------------------------40From the foregoing, it is obvious that the Respondent's records belie the testimonyof Caudle on direct examination as to the number of hours she worked during theperiod in question.Caudle took her pregnancy leave on November 15, 1957, and returned to work onMarch 20, 1958. She was still working for the Respondent at the time of the hearingherein.The record clearly shows that Caudle was active on behalf of the Union. Shesigned a union card on June 3, 1957, and thereafter participated in many activities.She was a member of the union committee, and her name appears on the handbill525543-60-vol. 124-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat was distributed amongst the employees on July 31, 1957.24As a member of thecommittee she was with the group that called upon Nelson on the morning of July 15,1957.Her account of what transpired at that time is about the same as that ofmany others who attended the meeting. Their accounts have been set forth in detailabove.In the circumstances, the Trial Examiner sees no necessity of reiterating ithere.In addition to the foregoing, she attended union meetings, wore a union button, andcarried around with her a red, white, and blue pencil with ILGWU insignia on it.She also was one of the employees called into the cafeteria on July 16, 1957, byNelson.Her account of what transpired at the meeting was that Nelson said.he understood that we was for the union, and we wanted a union in the shop.But there was one thing for sure: If he caught us passing out any union literature inthe plant that we would be fired immediately."Caudle was also called into Nelson's office for a private interview.Her accountof what transpired at that time was as follows: When she entered his office he said"he understood I was for the union," and she told him she was.He replied thatFlorene.I really don't believe it would do you any good.that's onething I would like to talk you out of."Nelson then went on to say ". . . he didn'tbelieve the union could help us in any way, that we was getting all that the plants upnorth was getting with the union, and the rumors around the plant that the plantwould move if the Union came in, but to say that he couldn't."Concluding Finding as to CaudleIn the considered opinion of the Trial Examiner, the key to the disposition of thecase of Caudle, lies in her testimony as to what happened after she was laid offAugust 21, 1957, when viewed in the light of the Respondent's Exhibit No. 19, whichhas been thoroughly discussed above.As the Trial Examiner sees it, Caudle had far more work during the period inquestion than she admitted in her direct examination.Quite frankly, her testimonyto put it mildly, was most unsatisfactory.In the circumstances and in the light of the record considered as a whole, the TrialExaminer is convinced and finds that Florene Caudle was not laid off and "sub-sequently provided less employment." by the Respondent on August 21, 1957,"because of her membership in and activities on behalf of the Union." Consequently,the Trial Examiner finds that the Respondent did not violate Section 8(a) (3) of theAct by laying off Florene Caudle on August 21, 1957, and he will recommend belowthat this allegation in the complaint be dismissed in its entirety.This is not to say that the Trial Examiner is unmindful of Caudle's credible testi-mony regarding violations of Section 8(a)(1) of the Act, such as Nelson's privateinterview with her about her union sympathies and activities. For reasons which havebeen discussed and found above and will be hereinafter discussed below, the TrialExaminer finds that Nelson's conduct constituted interference with, restraint, andcoercion within the meaning of Section 8(a)(1) of the Act.b. Jo Nell WarrenAs indicated above, Warren is named as a discriminatee in the same paragraph ofthe complaint as Florene Caudle.The General Counsel contends that Warren,like Caudle, was laid off on August 21, 1957, and "subsequently provided less work"by the Respondent because of her membership in, and activities on behalf of, theUnion.The Respondent's position will be set forth below.Warren was hired by the Respondent in January 1955 as a seamer. She workedsteadily until the spring of 1956 when she was laid off for lack of work, for abouta month and a half. Thereafter, she worked until about 2 weeks before the election,which was to be held on September 6, 1957. She was recalled to work by herteacher on September 5, 1957, and worked until September 9, 1957, when she wasagain laid off for lack of work.Her testimony on direct examination regardingher layoff on September 9, 1957, is, in the considered opinion of the Trial Examiner,of the utmost importance.Consequently, it follows below:Q. And what day after the election you stated you were laid off?A. On Monday, after theelectionon Friday.Q. The election on Friday was September 6th?A. Yes, sir." See supra. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)99Q. And how long were you off then?A. Until the 10th of October, I think.Q. Did you work at any time from that Monday after the election until the10th of October?A. Not at that plant.Q. Not at the plant.Now, after the 10th of October 1957, do you knowwhether or not there were any new employees hired by the company to workin the plant?A. Yes, sir; there was.Q.Were there girls that had not worked there before to your knowledge?A. Yes.Warren was working for the Respondent at the time of the hearing herein.The Respondent's position as to Warren is the same as it took in the case ofFlorene Caudle which has been set forth immediately above, and will not be reit-erated at great length here. Suffice it to say that primarily it relied upon its ExhibitNo. 19, which has likewise been described and discussed above.In her testimony on direct examination regarding her layoff,Warren testifiedthat she did not work "at that plant," meaning the Respondent's plant in Guin,Alabama, from September 9, 1957, until October 10, 1957.Again, let us look atthe other side of the coin, so to speak, and consider her testimony in the light of therecord considered as a whole.Once again, as in the case of Caudle, we examineRespondent's Exhibit No. 19.Here is her work record for the period in question,September 9, 1957, to October 6, 1957, as set forth in the above exhibit:Jo Nell WarrenHoursWeek ending August 25, 1957______________________________________ 40Week ending September 1, 1957____________________________________ 40Week ending September 8,1957_____________________________________ 18Week ending September 15, 1957___________________________________ 24Week ending September 22,1957____________________________________ 40Week ending September 29, 1957____________________________________ 40WeekendingOctober 6, 1957_______________________________________ 40From the foregoing, it is obvious that Warren did not give a true account of herwork record with the Respondent during the crucial period mentioned above.The record shows that Warren was most active on behalf of the Union. Shesigned a union card on April 8, 1957. She was a member of the union committeethat called on Nelson on themorning ofJuly 15, 1957. Since this meeting has beenthoroughly discussed above, the Trial Examiner sees no necessity in reiteratingagain.Suffice it to say that her testimonyis inline with that of the witnesses whosetestimony has been set forth above.Warren was also with the group that met with Nelson in the cafeteria on July 16,1957.Her account of what transpired at that time was to the effect that about 18employees met with Nelson, and that he told them ". . . if we was caught talkingabout the Union on the job during working hours, we would be fired immediately.That there would be no cards signed on Company property ... ' The Trial Ex-aminer credits her testimony.Warren, like many others mentioned above, was also calledintoNelson's officeand queried about her union sympathies and activities on its behalf.Her testimonyisvery important, particularly regarding the alleged violation of Section 8(a) (1)of the Act.For this reason the Trial Examiner feels that her testimony shouldlikewise be inserted herein.Q. And will you please tell what happened during the conversation?Relatethe conversation, please.A.Well, he calledme intothe office and told me to close the door.He said,"I know you are for theunion,and you was on the committee." I said, "Yes."He said, "I guess your family is union too," and I said, "Yes, my father is union.He is now onretirement."He said, "I can't understand what some of yougirlsmeanby this, worked here five years, and two years yourself." Said,"We've always been good here and done everything we've promised.And herea rank stranger comes in,promisingthings, and telling you lies, and you believeevery word of it."And I said, "The union man hasn't promised me anything."He said, `Either he has, or a bunch of girls has told a damn bunchof lies."I said, "It could be they lied." 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said, "The plant in Hominy, Oklahoma went union just the other dayand," said, "you girls are getting exactly the same thing they are getting andyou don't have to pay dues for it.What more do you want?"TRIAL EXAMINER: Who said that to you?The WITNESS: Mr. Nelson.Q. Go on. Continue, please.A. He said, "The plant was built to work 700 people."Q.What plant?A. In Hominy, Oklahoma.Q. Go ahead.A. He said, "They now only work about 80 and," said "we can move themachines here up there with no trouble at all."He said, "They signed a con-tract inMinneapolis the other day for less pay than you girls are making."Said, "I think you should think about what you are doing."And I told himI didn't have to think, that I was raised by the union and I believed in it.And he told me that if the union-that we would get a lot more work if theunion didn't come in and said if it does, said, "work will get real slack becausewe can make it cheaper in Minneapolis."He said, "I know you girls think I'mhard on you to a certain extent but," said, "if the union came in, you wouldreally have to dig them, if you think I'm hard on you."TRIAL EXAMINER: That's what Mr. Nelson told you?The WITNESS: Yes, sir.Nelson denied portions of Warren's testimony about what was said by him in hisprivatemeeting with her in his office.He particularly denied her testimony con-cerning the Hominy, Oklahoma, plant.The Trial Examiner has given considerablethought to Warren's testimony not only in this regard but also as to other mattersaswell.He has also been concerned with Nelson's testimony regarding manymatters.Quite frankly, neither of them impressed him as honest and forthrightwitnesses.He has commented on Nelson above, especially regarding his testimonyconcerning the "affaire Cantrell."After long and careful consideration, the TrialExaminer is inclined to and does credit Warren's version of what was said by Nelsonwhen he interviewed her privately in his office.A primary factor in his determina-tion is the fact that other credible witnesses for the General Counsel testified alongthe same vein regarding what Nelson said in his private interviews of known unionadherents, whose testimony in many instances stands uncontradicted and undeniedin the record.Concluding FindingsIn the circumstances discussed and described above, the Trial Examiner findsthat the Respondent through Arthur Nelson, its plant superintendent, violated Sec-tion 8 (a) (1) of the Act.The Trial Examiner's reasoning will be thoroughly dis-cussed below in that section of this report disposing of the allegations in the complaintregarding independent violations of Section 8(a) (1) of the Act.Now as to the allegation in the complaint that Jo Nell Warren was laid off onAugust 21, 1957, and thereafter given less work because of her membership in, andactivities on behalf of, the Union.In the considered opinion of the Trial Examiner, the General Counsel has failedto sustain his allegation in the complaint as to Warren.The Trial Examiner hasfound above that the documentary evidence in the record clearly refutes her oraltestimony regarding her work record after August 21, 1955.In the circumstances, the Trial Examiner will recommend that the 8(a) (3) allega-tion in the complaint as to Jo Nell Warren be dismissed in its entirety.7. The allegations in Case No. 10-CA-3220 regarding Nell Green and Sue SeabornThe complaint in Case No. 10-CA-3220 alleges that the Respondent (1) duringand about the month of October 1957, reduced, and curtailed the employment ofits employee Nell Green at its Guin plant; (2) on or about January 8, 1958, dis-charged and thereafter failed and refused to reinstate its employee Nell Green atitsGuin plant; (3) since on or about September 21, 1957, has failed and refusedto reemploy its employee Sue Seaborn at its Guin plant; (4) that it engaged in theabove-described conduct because of the aforementioned employees' membership in,and activities on behalf of, the Union and because said employees engaged inconcerted activities with other employees for the purpose of collective bargainingand other mutual aid and protection; and (5) that the acts described above constituteunfair labor practices wtihin the meaning of Section 8(a) (1) and (3) and Section2(6) and (7) of the Act.The above-named employees will be discussed below. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)101a.Laura Nell Green25Laura Nell Green started to work for the Respondent on August 18, 1955. Shewas placed on the slip line where she worked off and on until she was dischargedon January 8, 1958.During this period, she like many other employees, was laidoff now and then for economic reasons.Green's testimony of her employmenthistory with the Respondent up to the middle of October 1957, is important, notonly as regarding the allegations in the complaint concerning her, but goes rightto the heart of the testimony of other witnesses who also testified at the hearingherein.In other words, the gist of their overall testimony was to the effect that priorto August 1957, layoffs were not unusual and were accepted by them as one of thehazards of their employment with the Respondent.An excerpt from her testimonyon direct examination follows:Q. Now after working on August 18, 1955, did you work regularly?A. Yes, up until I would be laid off; when I would catch up with my workIwould be laid off, say a month or two and then called back and would workregular.Green further testified that after the Board election on September 6, 1957, sheworked only 2 or 3 days a week up until November 1957.The record is not too clear as to just what her work record was after September 6,1957, but the Respondent's Exhibit No. 19, does give us not only her record butalso the record of 60 other employees as well, from June 9 to October 6, 1957.Green's record for the period from September 1 to October 6, 1957, was as follows:HoursSeptember 1, 1957------------------------------------------------- 40September 8, 1957------------------------------------------------8September 15, 1957----------------------------------------------- 20September 22, 1957----------------------------------------------- 16September 29, 1957----------------------------------------------- 20October 6, 1957-------------------------------------------------- 38The same record or chart also shows that at least 39 out of the 52 employees whowere on the payroll for this same period worked fewer hours than Green. Thiscalculationdoes notinclude the nine employees who were terminated during theperiod from June 9 to October 6, 1957. In the circumstances, the Trial Examinerfinds that forthe period from September 6 to October 6, 1957,Green was employedwhenever work was available.As for the period from October 6 to November 1,1957, the Trial Examiner finds nothing in the record except Green's testimony whichwill be discussed later.Let us now look at Green's union activities.The Trial Examiner is setting forththis phase of the case at this time because he feels it is the best way to present hisinterpretation of the General Counsel's position as to Green.Green signed a union card on June 17, 1957. There is no substantial evidence inthe record that she engaged in any outstanding union activities thereafter until Sep-tember 5, 1957. In the interim, however, she had several conversations with Nelsonand her teacher, Helen Weaver, about the Union.The record shows that she wassubjected to the same sort of interrogation by Nelson and her teachers as were manyother employees, particularly those whose testimony has been set forth above.Forexample, she testified that during the latter part of July or early in August 1957,Nelson called her into his office and interrogated her about the Union 25 In thecourse of their conversation, Nelson said to her that he thought she was leaningheavily for the Union and that "... I think you are out on a limb and should getback on the tree. ."She further testified that sometime during the latter part of August 1957, TeacherMary Taylor asked her if she was still for the Union. She told her that she wasnot.Taylor then suggested that she so advise Nelson. Shortly thereafter Nelsoncalled her into his office.What followed thereafter is best told in her own words;an excerpt from her testimony on cross-examination follows:Q. Then what?A. I went into the office, and he said, "I hear you are not for the union anymore." I told him No. He said, "What changed your mind?" I told him thatsince he saw me talking to the union organizer out front that I had only workedtwo or three days a week.He said the union was the reason for me not getting21The record shows that the correct name of the person is "Laura Nell Green."28 See the testimony of other witnesses,supra. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work any more than I was, that the company wouldn't send material downduring all this about the union.He told me that they were going to put in acutting department for both the Hamilton and Guin plant, and that the spacetaken up for the cutting department then would be-they would put in 18 newmachines and 18 new employees.He said that during that time of year we wereto get our winter material to make the winter garments, and he said we wouldjust have to get by on what we had now, that we wouldn't get our new cuttingdepartment, or the new machines, or new employees.Q. Now, did he go ahead and say anything else about whether or not-any-thing else during that conversation that you had about the machines?A. Yes.He told me that he was glad that I wasn't for the union any more.He told me that I would have to prove to him that I wasn't. I asked him how.He said that I would have to work as hard for the company as I had for theunion.I told him that I would do my best. He said, "One thing that you cando for me would be to attend the union meetings and report back to me whatwas said.Did you go to the meeting in Boston the other night?" I answered,"Yes, I was there."He asked me then if anything new had taken place. I toldhim No, that nothing you don't already know about.He told me to go backto my machine then and to work but not be associating with the union girls andbe sure and not let them talk me back into being for the union.Q. And he said that to you?A. Yes.Q. And have you left out anything this time that you can remember?A. Not that I can remember.Nelson admitted having the above conversation with Green, but his version ofher testimony that he requested her to report to him regarding union meetings andthe like was to the effect that she herself made the suggestion, and that he, in sub-stance, ignored it.After careful consideration, the Trial Examiner is inclined to credit Green's testi-mony. It must be remembered that the record shows without contradiction thatNetta Pugh, an admitted supervisory employee, made the same request to one ofthe employees.This incident has been set forth above and will not be reiterated.Suffice it to say, that from both the testimony of Green and Nelson, the Trial'Examiner makes the following finding.He finds that Green by her admitted state-ments in this interview with Nelson laid herself wide open, so to speak, for such asuggestion from him. In other words, she was ready to report the activities of herfellow workers who were supporting the Union in order to gain some benefit forherself.In conclusion regarding this particular incident, the Trial Examiner finds thatNelson's statements to Green were so clearly violative of Section 8(a) (1) of the Act,that he sees no necessity to cite Board and court decisions in support of his con-clusions and findings.On September 5, 1957, Green and a coworker, Sarah Gray Wilson, passed outunion handbills in front of the main entrance to the plant.This occurred at around3:30 p.m. which is the regular quitting time, and the employees left the plant by thatentrance.She and Wilson were standing a few feet from the door.After theyhad been there a few minutes, Nelson came out and, according to Green, toldthem ". . . Girls, I've got on to you time and again about this union literature.If you want to give it out, give it out on the street." She and Wilson then walkedaway and went on home. Green's testimony was corroborated by the credible testi-mony of Sarah Gray Wilson in that section of this report dealing with the objectionsto the election.Nelson's version of the above incident was to the effect that his sole motive inrequesting Green and Wilson to cease passing out the handbills was because theywere so near to the exit of the plant that they were blocking the egress of employeestherefrom.He further testified that all he said was to ".. . please move off sothat the girls could get out of the door."Upon the entire record considered as a whole, the Trial Examiner credits the testi-mony of Green and Wilson regardincr the above incident, and finds that Nelsonrequested them to stop passing out the handbills and to leave the Respondent'spremises.Since the foregoing incident is part of one of the allegations in the complaintregarding independent violations of Section 8 (a) (1) of the Act by the Respondentand of great importance in the objections to the election issue herein, the TrialExaminer will reserve further comment until he considers them below.The Trial Examiner has set forth above Green's employment history with theRespondent from the time she was hired, August 18, 1955, to October 6, 1957.We MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)103now come to what the Trial Examiner considers the crucial period of her employ-ment with the Respondent, that is, from October 6, 1957, to the date of her discharge,January 8, 1958.From what the Trial Examiner gleans from the record, Green's testimony was tothe effect that through the month of October up until sometime in November 1957,she worked only 2 or 3 days a week. She became dissatisfied with this conditionand went to Nelson and asked him about the possibility of her drawing some sort ofunemployment compensation to make up the difference between what she was thenearning and her normal wage.Nelson advised her, in substance, that he was notfamiliar with the rules and regulations of the Unemployment Agency and suggestedthat she call at its offices and find out for herself. She further testified that Nelsonasked her ". . . what is the Union going to do for you." She told him she didn'tknow.Nelson finally told her that he had no objections to her going to the Unem-ployment Agency offices and stated to her ".. . remember you brought this all onyourself."As indicated above, the record is none too clear regarding Green's employmentduring October and November 1957.However, the record does indicate that Greenwas working at the job she had been on for over a year, edging lace. She testifiedthat she worked on this job up until the latter part of October 1957. She was thenassigned to sewing panels in slips. It was while she was on this job that the inci-dents that led to her discharge on January 8, 1958, occurred.The record shows that while Green was working on her last job, at times she wasrequired to work with substandard fabric.Witness after witness both for the GeneralCounsel and the Respondent testified, in substance, that it was a difficult andexasperating task to work with this particular fabric.Their principal objection toworking with the fabric was that it was not only difficult to work with but had atendency to "pucker up" which would require the ripping apart of the job they wereworking and resewing it.The Respondent recognized the situation and those whowere assigned to the task were not required to "meet production," but were paid onthe basis of their average wage.The record also shows that the use of this materialwas common everyday practice at the plant.Nobody liked to work on it but it waspart of the job and the employees recognized it as such. The record also shows thatexasperating as the job was, there were ways and means to conquer the situation,primarily, patience and the application of a silicon solution to the fabric while itwas being fabricated on the machines.A good description of the difficulty en-countered in working with this fabric and how the situation could be mastered isfound in the credible testimony of Ruby Lane Phillips, a witness called on behalf ofthe General Counsel in support of his case-in-chief.An excerpt from her testimonyfollows:Q.Now, you say on occasions you have worked on defective fabric and thatthe inspectors have found some puckered work and sent it back to you?A. Yes, I did.Q. And you corrected it; didn't you?A. I had to carry them to an ironing board and had to iron them out.Q. Had to iron them out?A. Yes.Q. But you did make the correction?A. Yes.Q. And when the teacher showed you how to keep from making the badwork, then you didn't make any more; did you?A.Well, they didn't know how themselves.They sat there and showed mehow, and they said, "Well, mine doesn't look no better than yours does."Q.Well, you didn't get any more back of that?A. No, because, they got me some silicon is what you call it.And I'd put iton it, and every time it would sew six inches I'd have to put a lot of it on.Q. And then after they gave you this silicon or whatever it was to stop it frompuckering, then you started making good work and you didn't get any more badwork back to correct?A. No; I hadn't got any back since. It's back in-I can't recall, back inJanuary I believe.In passing, the Trial Examiner desires to point out that the record shows thatPhillips was an active supporter of the Union and a member of the union committee.At the time of the hearing herein, she was still employed by the Respondent.We now come to the events or incidents that led up to Green's discharge onJanuary 8, 1958. Sometime in the latter part of November or early in December1957, she was required to work on substandard fabrics, which as indicated above, was 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing unusual insofar as the day-to-day work assignments to employees in theRespondent's plant is concerned.According to Green, she spent about half of her time working on substandardfabrics.When she first started to work on this material, she would ask the teachersto show her how to hold the material to keep it from puckering, which they did.Regardless of their assistance, however, she continued to turn out a number of"puckered" jobs which eventually were rejected by the inspectors and returned toher for correction by the teachers. Sometime in the latter part of December 1957,or early in January 1958, Nelson came to her and warned her about the quality ofher work. She reminded Nelson that she was working on substandard material.Nelson agreed that the material was substandard, but told her, ". . . I only have toget after you one more time about poor work and you will be put out."Green further testified that about a week later, January 8, 1958, she was againwarned by her teacher, Helen Weaver, about her work.What happenedat the timeis best told in her own testimony on direct examination:Q. Please relate what happened then, if anything?A.Well, two of the teachers came to my machine and started checking mywork.One of them, Helen Weaver, asked if I didn't know when my work waspuckering.I said, "Yes, I know when my work puckers, because the machinepulls the material." She said, "Don't you ever check your work?" I said, "Yes,I check and rip out and resew all that has puckers in it that I can find." Shesaid, "Well, you'll have to take to doing better work than this or Mr. Nelson willfire you out of here." I said, "I've been expecting that for thelast six monthsbecause I've been hearing the rumors about it, and he knows that I lean for theunion."And I said, "It wouldn't be nothing new if he did fire me because Ibeen expecting it."Her and the other teacher, Mary Taylor, left my machine, and a short whilelaterHelen Weaver came back and said, Mr. Nelson wishes to see me in theoffice.I left my work and went to the office as instructed.Q. Relate that again.You went to the office?A. Yes.Q. And what happened there?A.Mr. Nelson said, "I thought I got on to you a short while ago about poorwork." I said, "Yes, you did, but you agreed with me on the substandardfabrics, that it wasn't what it should be."He said, "That's no excuse for poorwork."He said that it was 11 o'clock, that I could go home. So I went to mymachine and gathered up my belongings to go.After Green left the plant, she called Nelson on the phone and in substance askedif she was discharged because "I was for the Union."Nelson told her, ". .. youare being fired for poor work, and that's all that's necessary."As indicated above, the Respondent contends that Green was discharged for poorworkmanship, and that her membership in the Union had nothing to do with itsaction.In support of its position,the Respondent offered the testimony of several wit-nesses, one of whom was Anna H. Harris, the inspector who checked Green's work.Harris testified,in substance,that in her experience as an inspector she had neverknown of an operator in the plant that". . .continued to make or pass the badwork" that Mrs. Green passed "whois stillin the plant after she was warned."Harris impressed the Trial Examineras anhonest and straight-forward witness;consequently,he credits her testimony.In further support of its position as to Green, the Respondent called as one of itswitnesses,Mary Helen Weaver,one of her teachers.According to Weaver's credible testimony,she instructed Green time and againregarding the sewing of substandard materials. In spite of her instructions andassistance,Green still continued to produce"puckered up" work.She further testi-fied,in substance,that from her own observation and in particular her conversationswith Green about her work, she seemed to take the attitude that she was disgustedwith working with substandard materials.In one of their conversations about thework, Green told her that she would ". . . rather be laid off than to have to sew it."Nelson, in his testimony concerning Green's discharge,testified in substance, thatin his opinion she "just didn't care" about her job insofar as working on substandardmaterials was concerned.ConclusionsAftercareful consideration, the Trial Examiner is convincedthat Laura NellGreen was discharged for cause.His conclusion is predicated upon several factors.In the first place, the record shows that she was not an outstanding supporter of the MARION MILLS (DIVISION OF Mti NSINGWEAR, INC.)105Union.The only activity that she engaged in that came to theRespondent's par-ticular attention was when she, along with Sarah Gray Wilson, passed out unionliterature in front of the plant on September 5, 1957, the day before the election.On the other hand, the record clearly shows that she offered to "sell out," herfellow unionmembers and report their activities to the Respondent to benefit her-self.Another important factor in the Trial Examiner's conclusion as to Greenwas her attitude towards her job, expressed not only by her demeanor while testi-fying but by her own testimony, especially regarding the assignment to work onsubstandard materials.From this the Trial Examiner's agrees with the testimonyofNelson that she "just didn't care," and was disgusted with working on suchmaterials.The Trial Examiner has set forth in considerable detail above his summa-tion of the testimony and will not reiterate it.Suffice it to say, that it was nothingunusualfor employees to be assigned to work with such materials.A furtherfactor is the fact that Green was warned about her work and advised to take hertime and follow instructions.This she failed to do.27And finally, a most per-suasive factor is the fact that Sarah Gray Wilson, a most active union adherent 28who was with Green passing out union handbills in front of the plant on September5, 1957, the evening before the election, was still in the employ of the Respondentat the time of the hearing herein. In such circumstances the Trial Examiner is incomplete agreement with the Decision of the United States Court of Appeals SixthCircuit, in theCross Companycase.In that case the facts are analogous to thefacts here.For that reason, the Trial Examiner feels that it should be set forthhereinin toto.No. 13-459UNITED STATES COURT OF APPEALSSIXTH CIRCUITTHE CROSSCOMPANY,Appellantv.ORDERNATIONAL LABOR RELATIONS BOARD, AppelleeBefore ALLEN, Chief Judge; MARTIN, Circuit Judge;and THORNTON, District JudgeThis cause came on to be heard on petition of The Cross Company forreview of an order of the National Labor Relations Board, which petitioneravers should be set aside.The case involves the single issue of whether or not the board erred inreaching the same conclusion as did the trial examiner-that the petitionerdischarged its employee, Ziolkowski, because of his union activity.The decision of the National Labor Relations Board rested on a two-to-onevote.After consideration of the record and the briefs and oral arguments ofthe attorneys in the case, the report of the trial examiner and the majorityand minority opinions of the board, we are in accord with the dissentingopinion ofMember Rogers.We agree with his statements that, whenZiolkowski was discharged, the union had already lost the plant election of abargaining agent; that Ziolkowski's role in the union effort, which he sup-ported, had been minor; and that he had not been an organizer.As pointedout by the dissenting board member, Rogers, the most serious expression ofany anti-union sentiment chargeable to The Cross Company was directed, notagainst Ziolkowski, but against another employee, Saymanski, an apparentunion organizerwho was not discharged.No violation of section 8(1) (2) of the National Labor Relations Act on thepart of the Cross Company is alleged or found to have been done.Upon therecord as a whole, we agree with Member Rogers that the burden of showingthat The Cross Company discharged Ziolkowski because of his support of theunion has not been carried.Accordingly, the order of the National Labor Relations Board is set aside;and the complaint filed August 13, 1956, is dismissed.ENTER:(S)JOHN MARTIN,United States Circuit Judge.17 SeeUnited Fire Works Mfg. Co., Inc. v. N.L.R.B.,252 F. 2d 428 (C.A. 6), 118 NLRB883 (in re thedischarge of Rhoda Webb regarding repeated warnings).28 SeesupraIn re Wilson's union activities. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the circumstances discussed and found above, the Trial Examiner is convincedand finds thatLauraNell Green was discharged for just cause.Consequently, hewillrecommend hereinafter that the allegation in the complaint,CaseNo.10-CA-3220,be dismissed as to her in its entirety.b. Sue SeabornSeaborn was employed by the Respondentsometimearound the middle ofJanuary1957.She worked on several different operations, or as she put it in hertestimony, "..I'd catch up on one and they'd put me on another one."On August 6, 1957, she went to see her doctor, who told her she would have togo to the hospital for treatment the next day.He wrote a note for her to give toNelson about the necessity for her immediate hospitalization.She gave the noteto a neighbor who worked at the plant, and requested that she deliver it. Shortlythereafter, the Respondent granted her a leave of absence until September 21, 1957.She went to the hospital as planned and was operated on a few days later.Herdoctor released her on September 21, 1957, and told her she could return to work.A few days later, on September 23, 1957, she went back to the plant and gaveNelson the doctor's note that he had released her and that she was ready for work.Nelson told her ". . . he was sorry that he didn't have anything for me then, andthat he would let me know assoonas he did." 29She did not hear from Nelson andwent back to the plant about a month later and again asked him for work.Hetold her that he had no jobs available, but would let her know when he did.There-after she continued to call at the plant about once a month and request reinstate-ment.Each time Nelson told her the same thing, that is, that no jobs wereavailable.She finally got tired of this and went to work for the Champ TrouserCompany, Winfield, Alabama, where she was employed at the time of the hearingherein.Seaborn signed a union card on July 18, 1957. Sometime between that date andAugust 6, 1957, she wore a union button while she was at work. Insofar as thisrecord is concerned, the foregoing constitutes the extent of her union activities.The above constitutes the General Counsel's case-in-chief as to Sue Seaborn.The Respondent's positionas to Seaborn is found in the following testimony ofPlantManager Nelson:Q. Sue Seaborn testified I think that she was laid off or terminated and cameback to see you on a number of occasions about getting a job?A. She did.Q. And you heard her testify, did you not?A. Yes, sir.Q.Why was she not taken as one of these people that you took on at thistime?A. Because of her lack of experience in the type of work that I had open atthat time. She-the only experience that Sue Seaborn has had is on single needlemachines, and this work that I had available was seaming.Mr. COHN: What was that?The WITNESS: Was seaming.When I first hired Sue Seaborn, I tried her fora few days on a seaming machine, and it just didn't work out.Q.What do you mean just didn't work out?Was she capable of doingthe-A. She showedno promiseof making a seamer.ConclusionFrom all of the foregoing, the Trial Examiner is convinced and finds that GeneralCounsel has failed to show by a preponderance of the evidence in the light of therecord considered as a whole, that Seaborn was refused reemployment by the Re-spondent because of her membership in, and activities on behalf of, the Union andbecause she engaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection.Here as in all cases of this nature many factors have entered into the Trial Ex-aminer's conclusion as to Seaborn. In the first place, there is no substantial evidencein the record that the Respondent even knew she belonged to the Union at timesmaterial herein.All that the record shows is that for a short time between July 18and August 6, 1957, she wore a union button while she was at work. That con-stitutes her union activities.When one considers this in the light of the fact thatmany of the outstanding union adherents, such as committee members, participants2OQuotes from Seaborn's credible testimony. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)107in the parade,regular attendants at union meetings,and participants in many otheractivities on behalf of the Union, were still in the employ of the Respondent at thetime of the hearing herein, it is most difficult to fathom why even a charge on herbehalf was filed by the Union.In such a state of the record, the Trial Examiner is convinced that he has no al-ternative but to recommend the dismissal of the complaint as to her.In the circumstances found and discussed above, the Trial Examiner will recom-mend below that the complaint as to Sue Seaborn be dismissed in its entirety.B. Independent violations of Section 8(a) (1) of the ActThe complaint in Case No. 10-CA-3008 alleges numerous independent violationsof Section 8(a)(1) of the Act.At the onset of this report the Trial Examiner statedthat in disposing of the issues herein, he would deal with each 8 (a) (1) violation asitarose in making his findings of the numerous allegations in the combined com-plaints relative to violations of Section 8(a)(3) and (1) of the Act.This he hasdone and numerous independent findings of violations of Section 8(a)(1) have beenmade above. In the circumstances, he sees no necessity of reiterating and over-burdening this already burdensome report.Consequently, he makes the followingoverall findings:1.That Respondent, by its supervisors, agents, and instrumentalities named aboveon numerous dates during June, July, and August 1957, at its Guin plant, interrogatedits employees concerning their union membership, activities, and desires.302.That Respondent, by its supervisors, agents, and instrumentalities named aboveon numerous dates during June, July, and August 1957, at its Guin plant, warned its'employees that the Guin plant would be closed and moved to another location if theunion campaign were successful.313.Respondent, by its Plant Manager Arthur Nelson, on or about July 31, 1957, atitsGuin plant, promised its employees economic benefits if they would abandon theirmembership in, and activities on behalf of, the Union 324.That Respondent, on or about July 16, 1957, at its Guin plant, through PlantManager Arthur Nelson, announced to some employees that solicitation on behalfof the Union, and distribution of literature favorable to the Union, would not be per-mitted on company time and/or property 33The acts of Respondent described above constitute unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of theAct.C. The Objections to the Election Case No. 10-RC-3933As pointed out above the Union filed a petition for certification of representativeswith the Board's Regional Office in Atlanta,Georgia, onAugust 2, 1957.Thereafteron August 23, 1957, the Union and the Respondent entered into a stipulation for-certification upon consent election.What transpired thereafter and the date of theelection, September 6, 1957, is what we are primarily concerned with in this sectionof the report.As indicated above, the Union lost the election.Thereafter it filed timely objec-tions to the election.The Regional Director for the Tenth Region conducted aninvestigation and as a result thereof,recommended to the Board in his report onobjections to the election". . .that Objections Nos. I and 2 raise material and sub-stantial issues of fact and that the Board direct a hearing thereon.The TrialExaminer further recommends that the remainder of the Objections be overruled."Upon referring to the Regional Director's report on objections to the election wefind that objections Nos. 1 and 2 are as follows:The Objections allege that the Employer,through its officers, agents andsupervisors,interfered with, restrained and coerced its employees prior to theelection by the following conduct:(1) Imposing an illegal no-solicitation rule, specifically forbidding solicitationon behalf of the union on company property during non-working time;(2)Discriminatory application of a no-solicitation rule, specifically allowinganti-union employees to mingle freely with other employees,solicit other em-ployees to'reject the union and roam about its plant at will on company time,while denying these privileges to pro-union employees;30Paragraph 11, of the complaint in 'Case No. 10-CA-3008."'Paragraph 12, of the complaint in Case No. 10-CA-3008.83Paragraph 13, of the complaint in Case No. 10-CA-3008.3Paragraph 14, -of the complaint in Case No. 10-CA-3008. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner has made specific findings above regarding the Respondent's:no-solicitationrule by employees who were active on behalf of the Union. By thisstatement he means that he has resolved the credibility question and has found thatsuch a rule was promulgated by the Respondent, speaking through Plant ManagerNelson on July 15, 1957, when he told the union committee in substance that theywould not be permitted to solicit for the Union on company time and property. Therecord is replete with similar statements by Nelson thereafter.Many of these state-ments have been set forth above.However, he has not yet made a specific finding offact and a conclusion as to whether the rule in question was violative of the Act.Aspointed out above, the Trial Examiner stated that findings and conclusions would bereversed for that section of this report called "Objections to the Election."Thoughhe has stated his reasons for so doing, he feels that it might be well to reiterate themhere.The primary reason for the Trial Examiner's position is that the objections to theelection raise that very issue, and he felt that it would be better for all concerned toreserve his findings and conclusions as to this allegation in the complaint for this,section of the report.That the Respondent promulgated such a rule after the Union's organizational drivegot under way in July 1957, is clearly established in the record.On the other hand,the record also shows that the Respondent did have a rule that employees were notto talk to each other while they were working at their machines.Witness after wit-ness for all parties testified that when they were hired they were told by responsiblerepresentatives of the Respondent, in substance, that they were to concentrate ontheirwork and that they "shouldn't talk" while running their machines.Theyfurther testified, in substance, that the reason given for the rule was that they couldn'texpect to make any money if they spent their time talking. Such a rule is logical,especially where employees work on a production or piecework basis.As the TrialExaminer sees it, there is nothing illegal about such a rule, particularly since it is.well settled that "working time is for work."Where we run into difficulty with issuesthat arise concerning the legality of the no-solicitation rule is whether or not it wasdiscriminatorily motivated to interfere with, restrain, and coerce employees in theexercise of their rights under the Act.34That is the question that confronts us here.As pointed out above in many instances Nelson told not only groups of employeeswho were known union adherents that there would be no solicitation or talkingabout the union or anything else in the plant during working hours and if they werecaught doing it, they would be terminated, but he also made similar statements tothe individual employees he called into his office and interviewed regarding theirunion sympathies and activities on its behalf.Other examples of Nelson's activities,in addition to the many instances discussed above, follow.According to the credible testimony of Sarah Gray Wilson, a well-known unionadherent and a member of the union committee that met with Nelson on themorning of July 15, 1957, the following incident occurred on the morning of August19, 1957: On that morning she placed on the machines union leaflets announcinga meeting of a few employees before work started; that Nelson saw her doing so;and that he came to her and said ". . . Sarah Gray, didn't you know you were notsupposed to give out union literature in this building?"And I said, "well the bellhasn't rang.You are not paying me for this time."He said "Don't make anydifference.You are not supposed to give out any kind of literature for that matterin, and especially union literature, in this building.And don't do it again or you'll befired." 35She further testified that she had never heard of any rule about distributingliterature during her tenure of employment with the Respondent. She was first hiredin October 1953, and was still working for the Respondent at the time of the hearingherein.The record shows that during the union's organizational drive, particularly fromJuly 15, 1957, until the date of the election, September 6, 1957, there was conversa-tion amongst the employees about the Union.With 146 female employees workingon the same shift that could be expected, or as one of the witnesses for the Re-spondent put it "You know, women will talk."Nevertheless, there is no substantialevidence in the record that employees who werenonunionor in the teacher classwere subjected to private interviews by Nelson in his office.From what the TrialExaminer gleans from the record, only those employees who were known to be unionadherents were subjected to such treatment.While there is some testimony thatsome of thenonunionemployees were reprimanded by Nelson for talking in theplant, there is no substantial evidence in the record that they were subjected to threats34SeeAvondale Mills,115 NLRB 840.85Quotes from Sarah Gray Wilson'scredibletestimony. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)109of reprisal for such conduct as were the advocates for the Union.For example,Willie Harris, a witness called by the Respondent, testified that Nelson "stoppedher from talking."However, at the time she was working at her machine, and thereisnothing in her testimony from which an inference could be drawn that Nelsonheard what she was talking about or that she was even talking about the union.Moreover, she did not identify either the person or persons with whom she wastalking at the time. In such a state of the record, the Trial Examiner finds that hertestimony was irrelevant, immaterial, and of no probative value whatever. Sufficeit to say that if she was talking while she was supposed to be working, Nelson hada right to stop either her or any other employee engaged in similar conduct.On the other hand we have the uncontradicted and undenied testimony of IcieBanks Estes that her teacher, Elsie Mayo came to her while she was working at hermachine on September 5, 1957, the day before the election, and engaged her in.conversation about the union.Her testimony follows:Q. (By Mr. Cohn.)Were you working in the shop there on September 5th,Miss Estes?A. Yes.Q. That was the day before the union election?A. Yes.Q. Do you recall a conversation-well, let me ask you this: Do you knowElsieMayo there?A. Yes.Q.Who is she?A. She is a teacher in the plant.Q. Is she your teacher?A. Yes.Q. Did you have a conversation with her that day?A. Yes. She came to my machine and she was wearing a "Vote No"ribbon on her blouse, and I was wearing a "Vote Yes." So she said, "Won't youchange your mind?" I did not answer her question, but I said, "When I go inthere and vote, no one will know what way it will be."Q.Was anything else-A. So she said-I told her that there were a lot of girls that were wearing"Vote No" ribbons in the plant that was going to vote "Yes."And she said,There probably will be."Q. Is that all she said?A. That's all she said.Banks impressed the Trial Examiner as an honest and forthright witness. Inthe circumstances and in the light of the record as a whole, he fully credits hertestimony of the above incident.The role of the teachers has been thoroughly discussed above, and the TrialExaminer has found that on several occasions they acted as "Instrumentalities"for the Respondent. Such is the case here and he so finds.Another incident of the Respondent's discriminatory application of its so-calledno-solicitation rule is found in the credible testimony of Sarah Gray Wilson.Accord-ing to her credible testimony, an employee named Robbie Knight passed out to theemployees a handbill announcing a nonunion meeting that was to be held in thelocalArmory. It further stated that there would be speeches and refreshmentsserved.This incident occurred sometime in the latter part of July 1957.The mostsignificant thing about this particular incident is that Knight passed the leaflet outat the same spot where Green and Wilson stood when they attempted to pass outprounion literature on the afternoon of September 5, 1957, the day before the election.We now come to what the Trial Examiner considers the most important testimonyin the record regarding the issues raised by the objections .to the election.He hasreference to the attempted distribution of union literature outside the entrance to theRespondent's plant on the afternoon of September 5, 1957, the day before the elec-tion, by Laura Nell Green and Sarah Gray Wilson.The Trial Examiner has found above in that section of this report relative tothe alleged discriminatory discharge of Laura Nell Green that on the day before thescheduled Board election, September 5, 1957, Green and Sarah Gray Wilson at-tempted to pass out prounion literature to the employees as they left the plant ataround 3:30 p.m.; that they were standing under a covered shed located about 10feet from the door that the employees used to leave the plant; and that Nelson sawthem and ordered them to leave the Company's property, which they did.The TrialExaminer has also found above that Nelson made the remarks attributed to him byGreen in her testimony andhasdiscreditedNelson's account of the incident. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner has also indicated above that Green's testimony was fullycorroborated by the testimony of Sarah Gray Wilson.However, he did not setforth a resume of Wilson's testimony of the incident, but stated that he would doso in this section of the report.Let us now look at Wilson's testimony of the incidentin question.Sarah Gray Wilson started to work for the Respondent on October 13, 1953, andhad worked continuously for it up to the timeshetestified at the hearing herein.Shewas an active union adherent and was a member of the union committee that calledon Nelson on the morning of July 15, 1957.Her account of what occurred on September 5, 1957, is important not onlybecause it fully corroborates Green's testimony but also because it relates to whathappened that same morning at the same identical spot that she and Green werestanding when Nelson ordered them to cease and desist from passing out unionliterature.In the considered opinion of the Trial Examiner, an excerpt from hertestimony should be set forth below:Q. I see.Now, when you went to work that morning, was anybody givingout anything?A. Yes.Gladys Smith and Marie Silas were standing one on either side ofthe walkway, under the shelter, on the same place we were.And they weregiving out "Vote No" ribbons.And they asked, "Will you wear a `Vote No'ribbon?"And I said, "No," and went into the plant.Q.Were these two persons that you just named, are they employees at theplant?A. Yes.Q. Now, did you see any employees accept one of these "Vote No" ribbons?Did you see anybody accept one?A. Yes, but I can't remember who they were because nearly every personwore one, or most everyone.Q.Would they just take them, or would the girls come along, or what?A. One of the girls had the pins, the one had the ribbons; but I don't remem-ber which one held the pins and which one the ribbons.Q. I see.What time did you get to work that morning?What time?A. I don't know exactly the minute, but we can't clock our cardsuntil tenminutes to seven.Q. And you got there before then?A. I got there before seven o'clock.Q. Do you know whether any of the girls were there when you got there?A. Yes; they were standing there.Q.How long did they stand there?A. I don't know. I wenton inthe building.I didn't notice when theycame in.Wilson's testimony was also corroborated by Ruby Lane Phillips. Phillips testifiedthatNelson was standing "in the office door," which is near the entrance to theplant.Phillips impressed the Trial Examiner as a truthful witness.As a matter of fact,her testimony of the above incident stands uncontradicted and undenied in therecord.In the circumstances, the Trial Examiner credits her testimony of theabove incident in its entirety.Concluding FindingsFrom all of the above the Trial Examiner concludes and finds that the promulga-tion of the no-solicitation rule against solicitation and distribution of union literatureon company property was discriminatorily motivated and thus deprived the em-ployees of the rights guaranteed them under the Act, and thereby violative of Sec-tion 8(a)(1) of the Act.36We now come to the disposition of the objections to the election, in Case No.10-CA-3933.As indicated above we are confronted with objections Nos. 1 and 2.Under Board policy the Trial Examiner will only consider the testimonyadducedat the hearing herein regarding incidents that occurred between August 23, 1957,the date the Union and the Respondent entered into the stipulation for a consentae SeeRockwellManufacturing Company (Du Bois Division),121NLRB 288 andcases cited therein, particularly on page 289 of the Board's Decision andOrder;see alsoRepublic Aviation Corporation v. N.L.R.B.,324 U.S. 793;N.L.R.B. v. La Salle Steel Co.,178 F. 2d 829 (C.A.7) ; Delta Finishing Company,111 NLRB 659;Cranston PrintWorksCo., 115 NLRB 537. MARION MILLS (DIVISION OF MUNSINGWEAR, INC.)111ielection, and the date of the election,September 6, 1957,or what is called the"critical period."As to objection No. 1 the Trial Examiner has found above that Plant ManagerNelson stopped Laura Nell Green and Sarah Gray Wilson from distributing pro-union literature to the employees as they were leaving the plant after quitting timeat around 3:30 p.m. on the afternoon of September 5, 1957, the day before theelection and ordered them out into the street.He has also found above that onthemorning of September 5, 1957, two nonunion employees, Gladys Smith andMarie Silas, were at the same place that Green and Wilson were later in the day,and passed out "Vote No" ribbons to the employees as they entered the plant,without interference from any source,and with the knowledgeof file Respondent.31The Trial Examiner has considered Nelson's testimony that he ordered Greenand Wilson from the place where they were standing because they were blockingegress from the plant, and he rejects it as being not only without merit, but alsobecause of another factor.The record shows that at the time in question therewere approximately 145 employees working in the plant.All were required topunch the time clock as they entered and left the plant. "Clock in" time, as thewitnesses called it at the hearing herein was from "ten till seven until seven" a.m.In other words the employees had 10 minutes to check in and reach their workingplaces.Hence, it is just as logical to infer that entrance to the plant would beimpeded in the a.m. as the employees were entering the plant to reason that theywere impeded by similar activity in the p.m., as Nelson contended in defense ofhis ordering Green and Wilson to leave the place where they were standing and goout "in the street."In the circumstances the Trial Examiner finds merit in objection No. 1, in thatitwas in fact the enforcement of an illegal no-solicitation rule during the "critical"period after the execution of the stipulation and thus constituted such interferenceas to warrant setting the election aside, and the Trial Examiner so finds.Now as to objection No. 2 the record shows that during the "critical period," thatis from August 23 to September 6, 1957, the Respondent's no-solicitation rule wasnot "rigidly" enforced against employees who were nonunion.This is evidencedby the uncontradicted and undenied testimony of Icie Banks Estes regarding herinterrogation by her teacher, Elsie Mayo, on September 5, 1957.The Trial Examinerhas found above that Mayo and other teachers were at times "Instrumentalities" ofthe Respondent. In the conversation referred to, Mayo solicitated Banks to voteagainst the Union. In the considered opinion of the Trial Examiner this one in-cident in and of itself during the critical period warrants a finding that objectionNo. 2 was well taken.Consequently, the Trial Examiner finds merit to objectionNo. 2.ConclusionIn view of all of the foregoing the Trial Examiner finds that objections to theelectionNos. 1 and 2, warrant a finding that the election of September 6, 1957,be set aside and that a new election be ordered amongst the Respondent's employeesin the appropriate unit to permit the free choice of a bargaining agent, and he sorecommends.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the follow:IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth 'in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that on August 8, 1957, the Respondent discriminated in regard to37The record shows that Nelson was standing at approximately the same place that hewas when he saw Green and Wilson pass out prounion literature after quitting time thesame day. In the circumstances the Trial Examiner finds that Nelson was well aware ofthe activities of Smith and Silas in passing out the "Vote No" ribbons on the morning ofSeptember 5, 1957. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hire and tenure of employment of the following employees: Willie HelenBerryhill, Christine Clark, Joyce Parr,Willamae Roberts, and Evie Warren it willbe recommended that the Respondent offer them immediate and full reinstatementto their former or substantially equivalent positions without prejudice to their sen-iority or other rights and privileges, and make them whole for any loss of paysuffered as a result of the discrimination against them, by payment to each of themof a sum of money equal to that which she would have earned from the date of thediscrimination to the date of the offer of reinstatment, less net earnings, to becomputed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, 291-294. Earnings in any one par-ticular quarter shall have no effect upon the back-pay liability for any other suchperiod.Itwill also be recommended that the Respondent preserve and makeavailable to the Board upon request, payroll and other records to facilitate thechecking of back pay due.The Trial Examiner has also found that the Respondent discriminated in regardto the hire and tenure of employees Melva Lou Akers, Autie Franks, FlorenceHumbers, Adell May, Willie D. Morrow, Evelyn K. Sandlin, Mae Nell Stephens,Catherine Eads, and Willa Dean Ballard by giving them final separation noticesinstead of the usual and/or regular layoff notices at the time their jobs werediscontinued by reason of economic factors. It will be recommended that they beplaced on a preferential hiring list and offered the first jobs available for whichthey are qualified by experience during their tenure of past employment with theRespondent, and that each of said employees be so notified by the Respondent ifand when jobs are available and that they have been placed on such a preferentialhiring list.As the unfair labor practices committed by the Respondent were of a characterstriking at the roots of employees' rights safeguarded by the Act, and disclose apropensity on the part of the Respondent to continue, although not necessarily bythe same means, to defeat self-organization of its employees, it will also be recom-mended that the Respondent cease and desist from infringing in any manner uponthe employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case before the Trial Examiner, he makes the following:CONCLUSIONS OF LAW(1) International Ladies' Garment Workers' Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.(2) By discriminating in regard to the hire and tenure of employment ofemployees Willie Helen Berryhill, Christine Clark, Joyce Parr, Willamae Roberts,and Evie Warren, thereby discouraging membership in the Union, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a) (3) of theAct.(3) By giving employees Melva Lou Akers, Autie Franks, Florence Humbers,AdellMay, Willie D. Morrow, Evelyn K. Sandlin, Mae Nell Stephens, CatherineEads, and Willa Dean Ballard, on or about August 8 and 23, 1957, final separationnotices instead of layoff notices, thereby discouraging membership in, support andactivity on behalf of, the Union at a crucial period of its organizational effortsamongst the Respondent's employees at its Guin, Alabama, plant, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a) (1) of theAct.(4) By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.(5)The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2(6) and (7) of the Act.(6)The evidence adduced at the hearing herein establishes that Respondentinterfered with the election in Case No. 10-RC-3933 and deprived employees of theirfreedom of choice.(7) The evidence adduced at the hearing herein does not establish that theRespondent discriminately discharged employees William Kirk Cantrell, Melva LouAkers, Autie Franks, Florence Humbers, Adell May, Willie D. Morrow, Evelyn K.Sandlin,Mae Nell Stephens, Catherine Eads, Willa Dean Ballard, and Laura NellGreen, nor does it support the allegations in the consolidated complaints that theRespondent laid off and subsequently provided less employment to Florence Caudleand Jo Nell Warren, and failed and refused to reemploy Sue Seaborn at its Guin,Alabama, plant.[Recommendations omitted from publication.]